As filed with the Securities and Exchange Commission on February 14, 2012 1933 Act File No. 333- 1940 Act File No. 811-22663 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x PRE-EFFECTIVE AMENDMENT NO.o POST-EFFECTIVE AMENDMENT NO.o and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940x AMENDMENT NO.o (Check appropriate box or boxes) eUnits™ 2 Year U.S. Market Participation Trust II: Upside to Cap / Buffered Downside (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code (617) 482-8260 FREDERICK S. MARIUS Two International Place, Boston, Massachusetts 02110 Name and Address (of Agent for Service) Copies of Communications to: Mark P. Goshko, Esq. Clair E. Pagnano, Esq. K&L Gates LLP State Street Financial Center One Lincoln Street Boston, Massachusetts02111 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. o It is proposed that this filing will become effective (check appropriate box): o when declared effective pursuant to Section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fees Common Shares of Beneficial Interest, $0.01 par value Estimated solely for purposes of calculating the registration fee, pursuant to Rule 457(o) under the Securities Act of 1933. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Commission, acting pursuant to said Section 8(a), may determine. - 2 - The information in this preliminary prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION February 14, 2012 eUnits™ 2 Year U.S. Market Participation Trust II: Upside to Cap / Buffered Downside [] Units Patent Pending eUnits™ 2 Year U.S. Market Participation Trust II: Upside to Cap / Buffered Downside (the “Trust”) is a newly organized Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a diversified, closed-end management investment company. Investment Objective.The Trust seeks to provide investors purchasing units of beneficial interest (“Units”) in the initial public offering the opportunity to earn returns over the investment life of the Trust based on the price performance of the S&P 500 Composite Stock Price Index® (the “Index”). The Trust anticipates concluding its investment activities on or about [], 2014 (the “Termination Date”) and making a liquidating cash distribution to Unit holders of the Trust’s net assets within 7 business days thereafter. If the Index appreciates over the investment life of the Trust, the Trust seeks to provide a return on the initial net asset value of the Units equal to the percentage change in the price of the Index, up to a maximum return of [17] to [23] percent. If the Index depreciates over the investment life of the Trust by 15 percent or less, the Trust seeks to return the initial net asset value of the Units. If the Index depreciates by more than 15 percent over the investment life of the Trust, the Trust seeks to outperform the Index price change by 15 percent of initial Index value. (continued on inside front cover) The Trust is newly organized and the Units have no history of public trading. Investors who buy or sell Units in the secondary market may achieve returns that differ substantially from the Index-based returns that the Trust seeks to provide on Units purchased in this offering and held for the life of the Trust. The shares of closed-end investment companies registered under the 1940 Act frequently trade at a discount to their net asset value, and there can be no assurance that the Units will trade at or near their current net asset value on an ongoing basis. It is possible the Units could trade at a significant discount to their net asset value. The returns of Unit holders who purchase Units in this offering and sell them below the initial net asset value will be reduced and in such case Unit holders would experience a loss on their investments. The Trust may not be suitable for you if you seek an investment for which there will be an active secondary market. There can be no assurance that an active secondary market will develop, and the Units may not trade at all. Investors should be willing and able to hold the Units until the Termination Date. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or determined this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Investing in the Units involves certain risks, including investment risk and possible loss of principal. An investment in the Trust should be considered speculative. See “Risk Considerations” beginning on page[ ] of this prospectus. eUnits™ is a registered trademark of Eaton Vance. PricetoPublic(1) MaximumSalesLoad(1) ProceedstoTrust(2) Per Unit Total $[] $[] $[] Units placed to Fee Accounts (as defined herein) will not be assessed a sales load and will be offered at $10.00 per Unit. Certain Fee Accounts may be assessed transaction or other account fees for the purchase of Units by their broker-dealer or other processing organizations for providing certain transaction or account services. Units placed to non-Fee Accounts are subject to the $0.20 per Unit sales load and will be offered at $10.20 per Unit. Eaton Vance has agreed to pay directly all offering costs (other than the sales load) and all organizational costs of the Trust. The sole underwriter of the offering is [] which is an affiliate of the Trust’s investment adviser and sub-adviser. Units are expected to be delivered to purchasers on or about [], 2012. [] The date of this prospectus is [], 2012. (continued from previous page) Although the Trust will seek to provide returns based on the price performance of the Index as described above, the Trust is not a so-called “index fund.” There can be no assurance that the Trust will achieve its investment objective. The Trust’s returns will depend primarily on the performance of its investment program as described herein, and are not guaranteed by any party. The Trust’s return will be capped at [17] to [23] percent. If the Index appreciates by more than [17] to [23] percent, the Trust and Unit holders will therefore not benefit from performance of the Index above this level. In addition, if the Index appreciates over the term of the Trust by less than the [17] to [23] percent maximum return, it is possible that the Trust may underperform the Index and may lose money. Similarly, if the Index declines over the term of the Trust, the Trust may not avoid exposure to the first 15percent of the Index price decline and may lose money. The Trust’s target returns are based on the initial net asset value of the Trust ($10.00 per Unit). Therefore, if the net asset value of the Units increases the return to Unit holders, as measured from the then higher net asset value of the Units will be reduced. Investment Program. The Trust’s investment program will consist primarily of: (1)investing substantially all of the initial net assets of the Trust to purchase U.S. Treasury obligations (“Treasuries”) that will mature on or shortly before the Termination Date and (2)entering into over-the-counter private derivative contracts (the “Private Derivative Contracts” or “Contracts”) that provide for the Trust to pay or receive cash at Private Derivative Contract settlement (sometimes referred to as “single-pay contracts”) based on the price performance of the Index over the life of the Private Derivative Contracts, which are scheduled to conclude on the Termination Date. The Private Derivative Contracts will be collateralized by the Trust’s investments in Treasuries. Through payoff profiles embedded therein, the Private Derivative Contracts seek to provide exposure to the price performance of the Index corresponding to that which the Trust seeks to provide Unit holders in accordance with its investment objective. The Trust will enter into its initial investments, including the Private Derivative Contracts, shortly following the conclusion of its initial public offering and expects to maintain a substantially fixed investment program through the life of the Trust. Amounts available to distribute to Unit holders upon termination of the Trust will depend primarily on the performance of the Trust’s investments in Treasuries and the Contracts, and are not guaranteed by any party. The Trust will enter into Contracts that provide specified returns based upon the price performance of the Index, with a notional value approximately equal to the Trust’s initial net assets. For these purposes “notional value” is the designated reference amount of Index exposure reflected in the Contracts. Although the Trust’s investment program is not expected to change materially over the investment life of the Trust, the net asset value of Units will vary over time due to the performance of the Index, changes in interest rates and other factors. The Trust is not intended to be a complete investment program and investing therein may not be appropriate for all investors. Units of the Trust are intended to be held until the Termination Date, and not as short-term trading vehicles. Holders that sell their Units prior to the Termination Date will forgo the opportunity to realize the Trust’s investment objective and, like other Unit holders, may lose money. See “Risk Considerations—Liquidity risk of Units” and “Secondary Trading.” Investment Adviser and Sub-Adviser. The Trust’s investment adviser and administrator is Eaton Vance Management (“Eaton Vance” or the “Adviser”). As of [October31, 2011], Eaton Vance and its affiliates managed approximately $[188.2] billion of assets on behalf of clients. Eaton Vance has engaged its affiliate Parametric Risk Advisors LLC (“Parametric” or the “Sub-Adviser”) to serve as sub-adviser to the Trust responsible for advice on and execution of the Contracts. As of [October31, 2011], Parametric managed approximately $[3.7] billion in client assets. Exchange Listing. The Trust intends to apply for listing of the Units on the NYSE Amex exchange under the symbol “[].” If the Units are not approved for listing, the Underwriter and the Trust will not close on the initial public offering of the Units and the Trust will not commence operations.Despite the Trust’s current intentions, the Trust may not be able to maintain the listing of the Units until the Termination Date and is not required to do so. If the Trust fails to maintain the Units’ exchange listing, Unit holders will have very limited ability to trade the Units and the Units will be substantially illiquid until the Termination Date. This prospectus sets forth concisely information you should know before investing in the Units. Please read and retain this prospectus for future reference. A Statement of Additional Information dated [], 2012, has been filed with the SEC. The Statement of Additional Information, annual and semi-annual reports to Unit holders when available and other information about the Trust can be obtained without charge by calling 1-800-225-6265, by writing to the Trust at the address below or from the Trust’s website (http://www.eatonvance.com). A table of contents to the Statement of Additional Information is located at page [ ] of this prospectus. This prospectus incorporates by reference the entire Statement of Additional Information. The Statement of Additional Information is available along with other Trust-related materials: at the SEC’s public reference room in Washington, DC (call 1-202-942-8090 for information on the operation of the reference room); from the EDGAR database on the SEC’s internet site (http://www.sec.gov) ; upon payment of copying fees by writing to the SEC’s public reference section, Washington, DC 20549-0102; or by electronic mail at publicinfo@sec.gov. The Trust’s address is Two International Place, Boston, Massachusetts 02110 and its telephone number is 1-800-225-6265. ii The Units do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any governmental agency. The Index is determined, composed and calculated by Standard& Poor’s without regard to the Contracts or the Trust. Standard& Poor’s does not guarantee the accuracy and/or uninterrupted calculation of the Index or any data included therein. In publishing the Index, Standard& Poor’s make no express or implied warranties, and expressly disclaims all warranties of merchantability or fitness for a particular purpose or use of the Index or any data included therein. Standard& Poor’s has no obligation to take the needs of the Trust or Unit holders into consideration in determining, composing or calculating the Index. The Trust is not sponsored, endorsed, sold or promoted by Standard& Poor’s. Standard& Poor’s has not passed on the legality or suitability of, or the accuracy or adequacy of, descriptions and disclosures relating to the Trust. Standard& Poor’s makes no representations or warranties, express or implied, regarding the advisability of investing in the Trust or results to be obtained by the Trust, Unit holders or any other person or entity from use of the Index. Standard& Poor’s has no liability in connection with the management, administration, marketing or trading of the Trust. iii TABLE OF CONTENTS Prospectus Summary Summary of Trust Expenses The Trust Use of Proceeds Investment Objective and Policies Risk Considerations Management of the Trust Determination of Net Asset Value Distributions U.S. Federal Income Tax Matters Description of Capital Structure Underwriting Custodian and Transfer Agent Legal Matters Reports to Unit Holders Independent Registered Public Accounting Firm Additional Information Table of Contents of the Statement of Additional Information The Trust’s Privacy Policy You should rely only on the information contained or incorporated by reference in this prospectus. Neither the Trust nor [ ] (the “Underwriter”) has authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. Neither the Trust nor the Underwriter is making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. The Trust will notify Unit holders promptly of any material change to this prospectus during the period the Trust is required to deliver the prospectus. The Trust’s business, financial condition and results of operations may have changed since the date of this prospectus. Until [], 2012 (25 days after the date of this prospectus), all dealers that buy, sell or trade the Units, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters. iv PROSPECTUS SUMMARY The following summary is qualified in its entirety by reference to the more detailed information included elsewhere in this prospectus (“Prospectus”) and the Statement of Additional Information (defined below). The Trust eUnits™ 2 Year U.S. Market Participation Trust II: Upside to Cap / Buffered Downside (the “Trust”) is a newly organized Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a diversified, closed-end management investment company. The Trust seeks to provide investors purchasing units of beneficial interest (“Units”) in the initial public offering the opportunity to earn returns over the investment life of the Trust based on the price performance of the S&P 500 Composite Stock Price Index® (the “Index”). The Trust anticipates concluding its investment activities on or about [], 2014 (the “Termination Date”) and making a liquidating cash distribution to Unit holders of the Trust’s net assets within 7 business days thereafter. If the Index appreciates over the investment life of the Trust, the Trust seeks to provide a return on the initial net asset value of the Units equal to the percentage change in the price of the Index, up to a maximum return of [17] to [23] percent. If the Index depreciates over the investment life of the Trust by 15 percent or less, the Trust seeks to return the initial net asset value of the Units. If the Index depreciates by more than 15 percent over the investment life of the Trust, the Trust seeks to outperform the Index price change by 15 percent of initial Index value. The Trust will enter into Private Derivative Contracts (as defined below) that provide specified returns based upon the price performance of the Index with a notional value approximately equal to the Trust’s initial net assets. For these purposes “notional value” is the designated reference amount of Index exposure reflected in the Private Derivative Contracts. The Trust’s investment objective is a fundamental policy and cannot be changed without the approval of the holders of a majority of the Trust’s outstanding voting securities. Although the Trust will seek to provide returns based on the price performance of the Index as described above, the Trust is not a so-called “index fund.” There can be no assurance that the Trust will achieve its investment objective. The Trust’s returns will depend primarily on the performance of its investment program as described herein, and are not guaranteed by any party. The Trust’s return will be capped at [17] to [23] percent. If the Index appreciates by more than [17] to [23] percent, the Trust and the Unit holders will therefore not benefit from performance of the Index above this level. In addition, if the Index appreciates over the term of the Trust by less than the [17] to [23] percent maximum return, it is possible that the Trust may underperform the Index and may lose money.Similarly, if the Index declines over the term of the Trust, the Trust may not avoid exposure to the first 15percent of the Index price decline and may lose money. In addition, the Trust’s target returns are based on the initial net asset value of the Trust ($10.00 per Unit). Therefore, if the net asset value of the Unit increases, the return to Unit holders as measured from the then higher net asset value of the Units will be reduced. Units of the Trust are intended to be held until the Termination Date and not as short-term trading vehicles. Holders that sell their Units prior to the Termination Date will forgo the opportunity to realize the Trust’s investment objective and, like other Unit holders, may lose money. See “Risk Considerations—Liquidity risk of Units” and “Secondary Trading.” The Trust’s investment adviser and administrator is Eaton Vance Management (“Eaton Vance” or the “Adviser”). Eaton Vance has engaged its affiliate Parametric Risk Advisors LLC (“Parametric” or the “Sub-Adviser”) to serve as sub-adviser to the Trust responsible for advice on and execution of the Trust’s Private Derivative Contracts as described below. eUnits™ is a registered trademark of Eaton Vance. The Offering The Trust is offering [] Units, par value $0.01 per Unit through [] (“[ ]” or the “Underwriter”). [], an affiliate of the Adviser and the Sub-Adviser, is the sole underwriter of the offering. The maximum initial public offering price is $10.20 per Unit. Up to $0.20 of 1 the offering price will be paid as a sales load (the “Sales Load”) to the Underwriter. Units placed in this offering to broker-dealer client accounts that: (1)charge periodic fees in lieu of commissions; (2)charge fees for financial planning, investment advisory or asset management or related services; or (3)charge a comprehensive “wrap fee” or similar charge for investment services (accounts under each circumstance, “Fee Accounts”) will not be assessed the Sales Load. Units will be offered to Fee Accounts at $10.00 per Unit. Certain Fee Accounts may be assessed transaction or other account fees for the purchase of Units by their broker-dealer or other processing organizations for providing certain transaction or account services. Units placed in this offering to non-Fee Accounts are subject to paying the $0.20 per Unit Sales Load and will be offered at $10.20 per Unit. The minimum purchase in this offering is 100 Units ($1,020 at the maximum offering price). See “Underwriting.” Eaton Vance has agreed to pay directly all offering costs (other than the Sales Load) and all organizational costs of the Trust. The Investment Program The Trust’s investment program will consist primarily of: (1)investing substantially all of the initial net assets of the Trust to purchase U.S. Treasury obligations (“Treasuries”) that will mature on or shortly before the Termination Date and (2)entering into over-the-counter private derivative contracts (the “Private Derivative Contracts” or “Contracts”) that provide for the Trust to pay or receive cash at Private Derivative Contract settlement (sometimes referred to as “single-pay contracts”) based on the price performance of the Index over the life of the Private Derivative Contracts, which are scheduled to conclude on the Termination Date. The Private Derivative Contracts will be collateralized by the Trust’s investments in Treasuries. Through payoff profiles embedded therein, the Private Derivative Contracts seek to provide exposure to the price performance of the Index corresponding to that which the Trust seeks to provide Unit holders in accordance with its investment objective. The Trust intends to enter into Private Derivative Contracts with at least three counterparties, each rated investment grade by at least one nationally recognized rating agency (i.e., Baa or higher by Moody’s Investors Service, Inc. or BBB or higher by either Standard& Poor’s Ratings Group or by Fitch Ratings) at the time the Trust enters such Private Derivative Contracts. The maximum exposure of the Trust’s net assets to any one counterparty will not exceed 10 percent. The Adviser and Sub-Adviser will not choose counterparties based solely on ratings from credit rating agencies, but will apply their own credit analysis and assessment of the execution capabilities of potential counterparties. The Trust will enter into its initial investments, including the Private Derivative Contracts, shortly following the conclusion of its initial public offering and expects to maintain a substantially fixed investment program through the life of the Trust. Amounts available to distribute to Unit holders upon termination of the Trust will depend primarily on the performance of the Trust’s investments in Treasuries and the Contracts, and are not guaranteed by any party. The Trust will enter into Contracts that provide specified returns based upon the price performance of the Index, with a notional value approximately equal to the Trust’s initial net assets. The Contracts will be structured to provide generally for the Trust to receive cash from the counterparties upon Contract settlement if the price of the Index increases over the term of the Contracts, and for the Trust to pay cash to the counterparties upon settlement if the price of the Index decreases by more than 15percent over the term of the Contracts. If the price of the Index increases over the term of the Contracts, the amounts payable to the Trust upon settlement of the Contracts is expected to total the product of (a)the Trust’s initial net asset value and (b)the percentage increase in the price of the Index over the term of the Contracts, subject to a maximum payment to the Trust of [17] to [23] percent of the Trust’s initial net asset value. If the price of the Index declines by more than 15percent over the term of the Contracts, the amounts payable by the Trust upon settlement of the Contracts is expected to total the product of (a)the Trust’s initial net asset value and (b)the percentage decline in excess of 15 percent in the price of the Index over the term of the Contracts. If the price of the Index is unchanged or declines by 15 percent or less over the term of the Contracts, the Trust is not expected to make or receive any payments upon settlement of the Contracts. The Trust anticipates that its annual operating expenses will exceed current income during the term of the Trust. Operating expenses in excess of current income will be accrued during the term of the Trust and will be payable upon termination of the Trust. The Contracts will be 2 structured to include an additional payout to cover the Trust’s accrued but unpaid operating expenses incurred during the life of the Trust. The Contracts entered into at inception will provide that the counterparties pay this shortfall amount upon maturity of the Contracts. The Trust will not be liable for any shortfall amount not covered due to the failure of a counterparty to meet its obligations under a Contract. In such event, Eaton Vance will not collect the remaining portion of the fee attributable to such Contract. The total notional amount of the Contracts (i.e., the aggregate dollar amount on which the cash payments in settlement of the Contracts will be based) is expected to equal the Trust’s “initial net asset value,” which term whenever used herein shall mean the net proceeds of the offering after payment of the Sales Load. The initial setting of the Index for the purpose of determining payments due upon settlement of the Contracts is expected to be the closing value of the Index on the pricing date, and the final setting of the Index for such purpose is expected to be the closing value of the Index on the Termination Date. The actual maximum possible payments due to the Trust under the Contracts in the anticipated range of [17] to [23] percent of the Trust’s initial net asset value will be determined at the time the Contracts are executed, based on market conditions at such time and subject to negotiation among the parties. Amounts to be paid or received under the Contracts are expected to be based on the price performance rather than the total return (price change plus dividends) of the Index. No payments are anticipated to be made or received by the Trust upon entering into the Contracts or otherwise with respect to the Contracts prior to their settlement. It is expected that the Contracts will settle no more than three business days after the Termination Date. The number of Contracts the Trust will enter into will be based on a variety of factors, but will be at least sufficient to permit the Trust to maintain its status as a diversified investment company under the 1940 Act, taking account of the Trust’s potential exposure to counterparties. The Contracts will be over-the-counter transactions, each entered into with a counterparty which has executed an ISDA (International Swaps and Derivatives Association, Inc.) agreement with the Trust. The specific terms of the Contract are set forth in the confirmation statement (commonly known as a “confirm”) that the Trust receives upon entering into the contract. The Trust will have contractual enforcement rights under the terms of the Contracts which it may exercise if necessary. Absent certain extraordinary circumstances, the Trust would not be able to alter the material terms of the Contracts or otherwise terminate the contract early other than pursuant to the terms of the ISDA agreement. Under the anticipated terms of the Contracts, it is expected that the Trust and each counterparty will, over the life of the Contracts, be required to maintain in a segregated account held at the Trust’s custodian for the benefit of the other party an amount of collateral in cash or Treasuries that approximates the amount of the Trust’s or the counterparty’s obligations to the other party, as determined on a daily mark-to-market basis. As a consequence, it is anticipated that the Trust’s exposure to loss of value upon a credit event of a counterparty will normally be limited to approximately the increase in the in-the-money value of the Trust’s position with respect to the counterparty on the day of the credit event compared to the prior day. In no event will the Trust’s exposure to loss upon a credit event of a counterparty exceed the accretion in value of the Trust’s position in the Contract with such counterparty. If there is a default or credit event by a counterparty to a Contract, the Trust will have contractual remedies pursuant to such Contract, including the ability to seize the applicable segregated account as a senior creditor. Upon entering into the Contracts, each of the counterparties will be rated investment grade by at least one nationally recognized rating agency (Baa or higher by Moody’s Investors Service, Inc. or BBB or higher by either Standard& Poor’s Ratings Group or Fitch Ratings). Counterparties may initially be rated below investment grade by other nationally recognized rating agencies, and may also be lowered to below investment grade ratings by some or all nationally recognized rating agencies during the term of the Contracts. Although the Adviser will monitor counterparty credit and credit ratings on an ongoing basis, it may be unable to anticipate counterparty credit events or take timely action to limit impact on the Trust. See “Counterparty risk” under “Risk Considerations.” 3 If the Adviser anticipates a decline in the financial condition of a Contract counterparty sufficient to call into question its claims-paying ability, the Trust may take action to limit its exposure to a potential adverse credit event of the counterparty. Such action may include adjustments in the collateral requirements that apply to the counterparty or the negotiated buyout of the Contract with the counterparty and entering into a replacement Contract with a different counterparty. Buying out and replacing a Contract would likely expose the Trust to transaction costs that would reduce returns. If the Trust fails to respond in a sufficiently timely manner to an adverse credit event of a counterparty, the Trust may lose the benefit of the Contract entered into with such counterparty to the extent such benefit is not adequately reflected in the value of the collateral posted by the counterparty with the Trust’s custodian. Even when the Trust’s exposure to a counterparty is fully offset by deposited collateral, its failure may result in costs to the Trust and interfere with its ability to achieve its investment objective. If a Contract is terminated before its expiration date, the Trust may not be able to enter into replacement Contracts on similarly favorable terms. The Trust’s initial investments in Treasuries are expected to be held until they mature on or shortly before the Termination Date. Cash received as income on investments and the proceeds of asset sales or redemptions may be used to purchase short-term Treasuries or other high quality money market instruments. It is expected that income earned by the Trust on its Treasuries and any short-term investments will be substantially offset by Trust expenses, and that the Trust will derive no income from the Contracts prior to their termination. Consequently, the Trust anticipates generating little or no net investment income and does not anticipate making material distributions of net investment income. See “Distributions.” Although the Trust’s investment program is not expected to change materially over the investment life of the Trust, the net asset value of Units will vary over time based on the performance of the Index, changes in interest rates and other factors. See “Risk Considerations.” The Trust is not intended to be a complete investment program and investing therein may not be appropriate for all investors. The Trust is a “diversified” investment company as defined under the 1940 Act, which means that with respect to 75 percent of its total assets (1)it may not invest more than 5 percent of its total assets in the securities of any one issuer and (2)it may not own more than 10 percent of the outstanding voting securities of any one issuer. As provided under the 1940 Act, these diversification requirements do not apply to investments in Treasuries and other U.S. government obligations. Upon entering into its investment program, it is expected that investments in Treasuries will represent substantially all of the Trust’s assets. Over the investment life of the Trust, the value to the Trust of individual Contract positions and exposure to individual Contract counterparties may grow to exceed 5 percent of the Trust’s assets, based on the performance of the Index and the terms of the Contracts. As described above, it is anticipated that the Trust’s exposure to loss of value upon a credit event of a counterparty will normally be limited by the collateral requirements that are expected to apply. The Trust will maintain its investment program for a fixed term of approximately two years, beginning immediately following the pricing of the initial public offering and continuing through the Termination Date. After the Termination Date, the Trust will satisfy any obligations and liabilities and then make a liquidating cash distribution of its net assets to the Unit holders, which the Trust anticipates will occur within approximately 7 business days thereafter. The Trust will then seek to delist the Units from the NYSE Amex, deregister with the Securities and Exchange Commission (“SEC”) and cease operations. 4 The Trust anticipates that it will conclude its investment activities in the ordinary course on or about [], 2014. However, the Trust reserves the flexibility to alter its Termination Date by up to 30 days upon approval of the Board of Trustees if determined by the Board to be in the best interest of Unit holders due to unusual market conditions or other special circumstances. Such circumstances may include, but are not limited to, a substantial impairment or termination of the Index, suspension of trading in the U.S. equity market, the early termination of one or more Contracts or the failure of a counterparty to a Contract. The Index is an unmanaged index of 500 stocks listed for trading in the U.S. that is maintained and published by Standard& Poor’s. The Index is market-capitalization weighted and generally representative of the performance of larger stocks traded in the U.S. Amounts to be paid or received under the Contracts are expected to be based on the price performance rather than the total return (price change plus dividends) of the Index. The Index is determined, composed and calculated by Standard& Poor’s without regard to the Contracts or the Trust. Standard& Poor’s does not guarantee the accuracy and/or uninterrupted calculation of the Index or any data included therein. In publishing the Index, Standard& Poor’s make no express or implied warranties, and expressly disclaims all warranties of merchantability or fitness for a particular purpose or use of the Index or any data included therein. Standard& Poor’s has no obligation to take the needs of the Trust or Unit holders into consideration in determining, composing or calculating the Index. The Trust is not sponsored, endorsed, sold or promoted by Standard& Poor’s. Standard& Poor’s has not passed on the legality or suitability of, or the accuracy or adequacy of, descriptions and disclosures relating to the Trust. Standard& Poor’s makes no representations or warranties, express or implied, regarding the advisability of investing in the Trust or results to be obtained by the Trust, Unit holders or any other person or entity from use of the Index. Standard& Poor’s has no liability in connection with the management, administration, marketing or trading of the Trust. Investment Adviser, Sub-Adviser and Administrator Eaton Vance, a direct wholly owned subsidiary of Eaton Vance Corp., is the Trust’s investment adviser and administrator. [], the sole underwriter of the offering, is an affiliate of the Adviser and the Sub-Adviser. As of [October31, 2011], Eaton Vance and its affiliates managed approximately $[188.2] billion of assets. Eaton Vance has engaged its affiliate Parametric Risk Advisors LLC to serve as sub-adviser to the Trust responsible for advice on and execution of the Contracts. As of [October31, 2011], Parametric managed approximately $[3.7] billion in client assets. See “Management of the Trust.” Distributions It is expected that income earned by the Trust on its Treasuries and any short-term investments will be substantially offset by Trust expenses, and that the Trust will derive no income from the Contracts prior to their termination. Consequently, the Trust anticipates generating little or no net investment income and does not anticipate making material distributions of net investment income. In addition, the Trust does not expect to realize material amounts of net capital gains or make material capital gain distributions prior to termination of the Contracts. Accordingly, ongoing distributions are not expected to contribute meaningfully to the returns of Unit holders. The Trust intends to distribute at least annually the amount of its net investment income and net capital gain for each year, if any. The net investment income of the Trust will consist of interest and other income accrued on portfolio investments, net realized short-term capital gain in excess of net realized long-term capital loss, less all expenses of the Trust. The Trust’s net capital gain is the excess of net realized long-term capital gain over net realized short-term capital loss. 5 After the Termination Date, the Trust will satisfy any obligations and liabilities and then make a liquidating cash distribution of its net assets to the Unit holders, which the Trust anticipates will occur within approximately 7 business days thereafter. Secondary Trading The Trust intends to apply for listing of the Units on the NYSE Amex exchange (“NYSE Amex”) under the symbol “[].” If the Units are not approved for listing, the Underwriter and the Trust will not close on the initial public offering of the Units and the Trust will not commence operations. The Trust is newly organized and the Units have no history of public trading. Investors who buy or sell Units in the secondary market may achieve returns that differ substantially from the Index-based returns that the Trust seeks to provide on Units purchased in the initial public offering and held for the life of the Trust. The shares of closed-end investment companies registered under the 1940 Act often trade at a discount to their net asset value, and there can be no assurance that the Units will trade at or near their current net asset value on an ongoing basis. It is possible the Units could trade at a significant discount to their net asset value. The returns of Unit holders who purchase Units in this offering and sell them below the initial net asset value will be reduced and in such case Unit holders would experience a loss on their investments. The Trust will compute and disclose the net asset value of Units each business day. The Trust will seek to encourage during the life of the Trust secondary market trading prices of Units that approximate their current net asset value. The Trust will attempt to accomplish this principally by constructing its investment program in a manner that will facilitate price arbitrage between the Units and the Trust’s underlying portfolio holdings. To assist in this regard, the Trust intends to: (a)maintain a substantially fixed and transparent investment program for a specified period ending on the Termination Date; (b)publicly disclose Trust portfolio holdings, including net Contract positions, and their current value as determined each business day by the Trust; and (c)publicly identify the composition of a model portfolio of securities and derivative positions that a Unit holder could enter into to substantially offset the risk of owning Units. In addition, the Trust also intends to provide daily disclosure of the current estimated optionality characteristics (including the hedge parameters delta and gamma) of its net Contract positions with respect to the Index. Using this and other information, a professional investor expert in derivatives hedging strategies who wishes to earn arbitrage profits over the remaining life of the Trust could seek to do so by purchasing Units and maintaining offsetting hedging positions. There can be no assurance that these public informational disclosures and other measures taken by the Trust will result in secondary market trading prices of Units that approximate their current net asset value or that Unit holders will be able to effectively hedge the risk of investing in Units and earn arbitrage profits utilizing the provided portfolio information. There can be no assurance that an active secondary market will develop, and Units may not trade at all. Despite the Trust’s current intentions, the Trust may not be able to maintain the listing of the Units until the Termination Date and is not required to do so. Even if an active secondary market for Units develops, it may not provide significant liquidity or trade at prices advantageous to a Unit holder. Sales of Units in the secondary market may take place at a substantial discount from issue price and the current net asset value of the Units. The Trust may not be suitable for investors seeking an investment for which there will be an active secondary market. Investors should be willing and able to hold the Units until the Termination Date. Investors may not be able to sell Units prior to the Termination Date. If the Trust fails to maintain the Units’ exchange listing, Unit holders will have very limited ability to trade the Units and the Units will be substantially illiquid until the Termination Date. Certain methods and processes to be employed by the Trust are subject to a pending U.S. patent whose rights have been assigned to Eaton Vance and made available for use by the Trust at no cost. Risk Considerations No operating historyThe Trust is newly organized and has no history of operations. Eaton Vance has only limited experience managing substantially similar strategies. 6 Investment and market risk An investment in Units is subject to investment risk, including the possible loss of the entire principal amount invested. An investment in Units represents an indirect investment in the Treasuries and other investments of the Trust and the Contracts entered into by the Trust. The Units at any point in time may be worth less than the original investment. Holders that sell their Units prior to the Termination Date will forgo the opportunity to realize the Trust’s investment objective and, like other Unit holders, may lose money. Investors who pay a Sales Load as part of the offering price of the Units will have a loss on their investment unless the level of the Index increases sufficiently to offset the amount of the Sales Load. Although the Trust will seek to provide returns based on the price performance of the Index, the Trust is not a so-called “index fund.” The Trust’s returns will depend primarily on the performance of its investment program as described herein, and are not guaranteed by any party. If, for example, the Index appreciates over the term of the Trust by less than the [17] to [23]percent maximum return, it is possible that the Trust may underperform the Index and may lose money. Similarly, if the Index declines over the term of the Trust, the Trust may not avoid exposure to the first 15 percent of the Index price decline and may lose money. Risks of capped upside and partial downside protection The target return on initial net asset value of Units purchased in the offering and held for the full term of the Trust is based on the price performance of the Index, subject to a cap of [17] to [23] percent if the Index appreciates by more than this amount over the period and protecting against the first 15percent of any price decline in the Index over the period. If price appreciation of the Index over the term of the Trust exceeds the cap, the return on initial net asset value of Units purchased in the offering and held for the full term of the Trust will be less than the price performance of the Index. If the Index declines more than 15 percent over the term of the Trust, the return on initial net asset value of Units purchased in the offering and held for the full term of the Trust will be negative. Because the Trust’s downside buffer is designed to protect against only the first 15 percent of Index price declines over the term of the Trust, Unit holders will experience losses on their investment if the Index declines by more than 15 percent, and such losses may be significant. The Trust’s investment program will seek to return to Unit holders over the full term of the Trust an amount reflecting the change in value of the Index (up to a cap assumed in the below example to be at the high end of the indicated [17] to [23] percent range and with a downside buffer of 15 percent) at the Termination Date as reflected in the chart below. Returns of Unit holders subject to paying the initial 2 percent maximum Sales Load will be reduced accordingly from amounts shown below. Pricing Date Termination Date Scenario1 NAV per Unit Index Value 1,000 Return to Unit holders per Unit 23.0% Scenario 2 NAV per Unit Index Value 1,000 Return to Unit holders per Unit 2.0% Scenario 3 NAV per Unit Index Value 1,000 Return to Unit holders per Unit 0.0% Scenario 4 NAV per Unit 7 Pricing Date Termination Date Index Value Return to Unit holders per Unit -5.0% Scenario 1: if the price of the Index increases more than [23] percent over the term of the Trust, then the target return of the holders of Units for the full term of the Trust would be [23] percent because the Contracts will provide that the Trust receive payments based on the increase in the price of the Index up to a [23] percent increase but no additional amount for any greater increase (e.g., if the Index increases 30 percent, the target return would be [23] percent); Scenario 2: if the price of the Index increases up to [23] percent over the term of the Trust, then the target return of the holders of Units for the full term of the Trust would be the amount of the Index increase (e.g., if the Index increases 2 percent, the target total return would be 2percent); Scenario 3: if the price of the Index remains stable or decreases by not more than 15 percent over the term of the Trust, the target return of the holders of Units for the full term of the Trust would be 0percent because the Trust will not have any payment obligation under the Contracts if the Index decreases by not more than 15percent (e.g., if the Index decreases by 8 percent, the target return would be 0 percent); Scenario 4: if the price of the Index decreases more than 15 percent over the term of the Trust, then the Trust will incur a loss equal to the percentage amount of such decrease minus 15 percent (e.g., if the Index decreases by 20percent, the target loss would be 5 percent). Risk of the Private Derivative Contracts The Contracts that provide the Trust’s exposure to the Index are privately negotiated and expose the Trust to modeling risk, execution risk, counterparty risk and index performance/equity risk as more fully described below. Under the anticipated terms of the Contracts, the participation of the Trust in the returns of the Index over the term of the Trust is variable and subject to a cap. This means that the returns earned by Unit holders who purchase Units in the initial offering and hold them until the Trust liquidates will likely be lower than they could have earned on a direct investment in the stocks that constitute the Index if the Index appreciates by more than the maximum participation of the Trust in the performance of the Index as set forth in the Contracts. A direct investment in the stocks that constitute the Index would entitle an investor to the dividends and other distributions paid on the shares held and the voting and other rights of shareholders. In contrast, the Index-based returns the Trust seeks to provide are based on the price performance of the Index and provide no pass-through voting or other shareholder rights. The value of the Trust will vary over time based principally on the value of the Contracts, which will, in turn, be driven by the performance of the Index, the terms of the Contracts and such factors as market interest rates, Index yield and volatility levels, and the passage of time that generally influence the value of derivative contracts with characteristics of optionality. The value of the Trust will generally increase when the Index rises and decline when the Index falls. As the Termination Date approaches and/or the anticipated volatility of the Index over the remaining life of the Contracts diminishes, the value of the Contracts in excess of their in-the-money, or intrinsic, value will generally decrease. Modeling riskEmbedded in the Contracts are multiple optionalities that determine their payoff profile in relation to Index price performance over the term of the Contracts, including long and short positions. Failure by the Adviser and the Sub-Adviser to fully comprehend and accurately model the Contracts’ embedded optionalities and other terms and conditions may cause the performance of the Trust to vary from what is anticipated for a given level of Index price performance over the life of the Contracts. The Trust may experience more loss or less gain than anticipated for a given level of Index performance over the investment life of the Trust. Execution riskThe final terms of the Contracts, the payments to be made or received by 8 the Trust upon Contract settlement, and the returns ultimately earned by Unit holders will be substantially affected by market conditions at the time the Contracts are entered into. Successful execution of the Contracts will depend importantly on the skill and diligence of the Adviser and the Sub-Adviser, and will also be influenced by market factors beyond their control. Counterparty riskThrough the Contracts, the Trust has exposure to the claims-paying ability and performance of the counterparties. Changes in the credit quality of counterparties will affect the value of the Trust’s Contract positions and could reduce amounts recoverable upon Contract settlement. If one or more counterparties cannot or will not honor its obligations upon Contract settlement, the Trust is subject to the loss of any amounts owed the Trust under the terms of the Contracts. Therefore, if one or more counterparties fails to meet its obligations, the returns to Unit holders will be reduced proportionally to the notional value of the contract. Financial institutions that may serve as counterparties have recently incurred significant financial hardship and may be relying on government support to maintain their creditworthiness. Buying out and replacing a Contract would likely expose the Trust to transaction costs that would reduce returns. If the Trust fails to respond in a sufficiently timely manner to an adverse credit event of a counterparty, the Trust may lose the benefit of the Contract entered into with such counterparty to the extent such benefit is not adequately reflected in the value of the collateral posted by the counterparty with the Trust’s custodian. Even when the Trust’s exposure to a counterparty is fully offset by deposited collateral, its failure may result in costs to the Trust and interfere with its ability to achieve its investment objective. If a Contract is terminated before its expiration date, the Trust may not be able to enter into replacement Contracts on similarly favorable terms. The Trust seeks to mitigate its exposure to counterparty risk principally by entering into the Contracts with multiple counterparties that are rated investment grade by at least one nationally recognized rating agency (Baa or higher by Moody’s or BBB or higher by either S&P or Fitch), by monitoring the credit quality of each counterparty over the life of the Contracts and by maintaining collateral agreements with each counterparty. Certain counterparties may initially be rated below investment grade by other nationally recognized rating agencies, and may also be lowered to below investment grade ratings by some or all nationally recognized rating agencies during the term of the Contracts. The ratings of Moody’s, S&P and Fitch represent their assessment of the credit quality of the rated entities. Such ratings are based on judgment and do not reflect absolute standards of quality. Under the anticipated terms of the Contracts, it is expected that the Trust and each counterparty will, over the life of the Contracts, be required to maintain in a segregated account held at the Trust’s custodian for the benefit of the other party an amount of collateral in cash or Treasuries that approximates the amount of the Trust’s or the counterparty’s obligations to the other party, as determined on a daily mark-to-market basis. As a consequence, it is anticipated that the Trust’s exposure to loss of value upon a credit event of a counterparty will normally be limited to approximately the increase in the in-the-money value of the Trust’s position with respect to the counterparty on the day of the credit event compared to the prior day. If a counterparty fails to post the required collateral, the Trust may, but is not required, to treat such action as a default. If the Trust does not treat it as a default, the Trust’s potential exposure to the counterparty will increase by the amount of the unposted collateral. In no event will the Trust’s exposure to loss upon a credit event of a counterparty exceed the accretion in value of the Trust’s position in the Contract with such counterparty. Although the Adviser will monitor counterparty credit and credit ratings on an ongoing basis, it may be unable to anticipate counterparty credit events or take timely action to limit impact on the Trust. There can be no assurance that each counterparty will post collateral when and as required, or that the Trust will be fully protected if a counterparty defaults on its obligations. If there is a default or credit event by a counterparty to a Contract, the Trust will have contractual remedies pursuant to such Contract, including the ability to seize the applicable segregated account as a senior creditor. If a counterparty defaults on obligations to the Trust at Contract settlement, the recovery of any amounts owed to the Trust by such counterparty and the Trust’s termination payments to Unit holders could be delayed. It is also possible, as discussed above, that the Trust experiences a loss in this amount to the extent that the amounts owed are not collateralized or if the Trust is unable to seize posted collateral. In such circumstances, it is the Trust’s intention to pay the 9 maximum available amount to Unit holders on the liquidation date, even if certain amounts owed by defaulting counterparties may be recovered later. Index performance and equity riskThe Contracts represent indirect positions in the Index and are subject to changes in value as the Index rises or falls. The settlement value of the Contracts is expected to be based on the closing value of the Index on the Termination Date, and will be substantially determined by market conditions as of such time. The Index consists primarily of large-capitalization stocks, the returns of which may vary from those of the overall U.S. stock market. The value of the Index will fluctuate over time based on changes in general economic conditions, expectations for future economic growth and corporate profits, interest rates, the supply and demand for large-capitalization stocks in the U.S., and other factors. Although common stocks have historically generated higher average returns than fixed-income securities over the long term, common stocks also have experienced significantly more volatile returns. Common stocks are structurally subordinated to preferred stocks, bonds and other debt instruments in a company’s capital structure, and represent a residual claim on the issuer’s assets that have no value unless such assets are sufficient to cover all other claims. Interest rate riskThe Trust’s investments in Treasuries are subject to changes in value as interest rates rise and fall. Such fluctuations in value will result in fluctuations in the Trust’s net asset value. The prices of Treasuries held by the Trust will tend to fall as interest rates rise. When interest rates decline, the value of such Treasuries can be expected to rise. Because they are supported by the full faith and credit of the U.S. government, Treasuries generally do not involve the credit risks associated with other types of debt securities. Yields on Treasuries are generally lower than yields on other debt obligations of comparable maturity. Changes in interest rates may also affect the value of the Index and the Contracts, thereby affecting the Trust’s net asset value. Liquidity risk of UnitsThe Units have no history of public trading. Investors who buy or sell Units in the secondary market may achieve returns that differ substantially from the Index-based returns that the Trust seeks to provide on Units purchased in the initial public offering and held for the life of the Trust. The shares of closed-end investment companies registered under the 1940 Act often trade at a discount to their net asset value, and there can be no assurance that the Units will trade at or near their current net asset value on an ongoing basis. The returns of Unit holders who purchase Units in this offering and sell them below the initial net asset value will be reduced and in such case Unit holders would experience a loss on their investments. Although the Trust will seek to list the Units on the NYSE Amex and provide the potential for daily liquidity of the Units on the secondary market, there can be no assurance that an active secondary market will develop and the Units may not trade at all. Despite the Trust’s current intentions, the Trust may not be able to maintain the listing of the Units until the Termination Date and is not required to do so. Even if an active secondary market for Units develops, it may not provide significant liquidity or trade at prices advantageous to a Unit holder. Sales of Units in the secondary market may take place at a substantial discount from issue price and the current net asset value of the Units. Units may not be suitable for investors seeking an investment for which there will be an active secondary market. As there may not be an active trading market in the Units, sales in the secondary market may result in significant losses. Investors should be willing and able to hold the Units until the Termination Date. Investors may not be able to sell Units prior to the Termination Date. Inflation/deflation riskInflation risk is the risk that the value of assets or income from investments will be worth less in the future as inflation decreases the purchasing power of money. As inflation increases, the real value of the Units can decline. Deflation risk is the risk that prices throughout the economy decline over time, the opposite of inflation. Deflation may adversely affect the performance of the Index, the creditworthiness of counterparties and the value of Units. 10 Reinvestment riskIf one or more Contracts is terminated prior to settlement, the Trust will likely incur transactions costs and faces the risk that replacement Contracts are not entered into on comparable terms, which could have a material adverse impact on the Trust’s performance. The performance of the Trust could also be adversely affected if investments in Treasuries or short-term cash instruments that mature or are sold are reinvested at lower interest rates. Tax riskThe value of the Trust’s investments and the after-tax returns of Unit holders may be adversely affected by changes in tax rates and policies. See “U.S. Federal income tax matters.” Anti-takeover provisionsThe Trust’s Agreement and Declaration of Trust includes provisions that could have the effect of limiting the ability of other persons or entities to acquire control of the Trust or to change the composition of the Trust’s board of trustees. See “Description of capital structure—Anti-Takeover Provisions in the Declaration of Trust.” 11 SUMMARY OF TRUST EXPENSES The following table shows estimated Trust expenses applicable to the Units. Initial Offering and Selling Expenses (as a percentage of net offering price) Maximum sales load 2.0percent(1) Annual Expenses (as a percentage of initial net asset value) Management fee(2) 0.75percent Other expenses(3) 0.00percent Total annual expenses 0.75percent Certain investors will pay a Sales Load to the Underwriter at a rate of $0.20 per Unit (2.0 percent of the net offer price). Units purchased through certain fee-based broker-dealer accounts are not subject to the Sales Load and will be offered at $10.00 per Unit. Certain Fee Accounts may be assessed transaction or other account fees for the purchase of Units by their broker-dealer or other processing organizations for providing certain transaction or account services. The management fee is a comprehensive fee payable to Eaton Vance at an annual rate of 0.75 percent of the Trust’s initial net assets, which provides compensation to the Eaton Vance organization for its services as adviser and administrator of the Trust and for assuming the normal operating expenses of the Trust as described below. Under the terms of the Advisory and Administrative Agreement, Eaton Vance will assume all the normal operating expenses of the Trust, including custody, transfer agent, audit, and printing and postage expenses, but will not be responsible for extraordinary expenses incurred by the Trust, including attorneys’ fees and other costs in connection with any litigation or regulatory action. The fees paid to Eaton Vance will be based on the initial net asset value of the Trust and will not vary over the term of the Trust. Although the net asset value of the Trust will fluctuate in value over the life of the Trust, the amount of the management fee that the Trust will pay will not change because such fee will always be based on a net asset value of $10.00 per Unit. Therefore, if the net asset value of the Trust declines, the fees paid by the Trust to Eaton Vance will be higher than if based on current net assets. For example, if the net asset value of the Units declines by 50%, the fees, as a percent of then current net asset value, paid by the Trust would double from that listed in this table because the fees paid by the Trust will be based on the Trust’s initial net assets rather than its current net assets. Therefore, even though the net assets of the Trust will fluctuate over the term of the Trust the fee paid by the Trust will not change from that calculated at the initiation of the Trust. The Other Expenses shown in the table reflect the fact that normal operating expenses of the Trust will be assumed by Eaton Vance and compensated through the comprehensive fee. The Trust does not anticipate incurring costs in connection with the Private Derivative Contracts other than potential payments at Private Derivative Contract settlement. Such potential payments are not reflected in this table. Example The following example illustrates the expenses that you would pay on a $1,000 investment in Units (including the maximum Sales Load of $0.20 per Unit), assuming (i)total annual expenses of 0.75 percent of initial net assets attributable to Units and (ii)a 5 percent annual return before expenses: 1Year 2Years The example should not be considered a representation of future expenses. Actual expenses may be greater or less than those shown and the Trust’s returns may be higher or lower than the assumed 5percent gross return. 12 THE TRUST eUnits™ 2 Year U.S. Market Participation Trust II: Upside to Cap / Buffered Downside (the “Trust”) is a newly organized, diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Trust was organized as a Massachusetts business trust on February 13, 2012 pursuant to a Declaration of Trust governed by the laws of the Commonwealth of Massachusetts and has no operating history. The Trust’s principal office is located at Two International Place, Boston, Massachusetts 02110 and its telephone number is 1-800-225-6265. The Trust’s investment adviser and administrator is Eaton Vance Management (“Eaton Vance” or the “Adviser”). Eaton Vance has engaged its affiliate Parametric Risk Advisors LLC (“Parametric” or the “Sub-Adviser”) to serve as sub-adviser to the Trust responsible for advice on and execution of the Trust’s Private Derivative Contracts as defined below. eUnits™ is a registered trademark of Eaton Vance. This Prospectus relates to the initial public offering of the Trust’s units of beneficial interest (the “Units”), par value $0.01 per Unit. See “Underwriting.” [ ] (“[ ]” or the “Underwriter”), an affiliate of the Adviser and the Sub-Adviser, is the sole underwriter of the offering. USE OF PROCEEDS The net proceeds of this offering will be approximately $[] after payment of applicable sales load (the “Sales Load”). The net proceeds of the offering will be invested in accordance with the Trust’s investment objective and policies (as stated below) as soon as practicable after completion of the offering. The Trust anticipates that such investment will occur shortly after completion of the offering and does not currently anticipate any delays. INVESTMENT OBJECTIVE AND POLICIES The Trust seeks to provide investors purchasing units of beneficial interest (“Units”) in the initial public offering the opportunity to earn returns over the investment life of the Trust based on the price performance of the S&P 500 Composite Stock Price Index® (the “Index”). The Trust anticipates concluding its investment activities on or about [], 2014 (the “Termination Date”) and making a liquidating cash distribution to Unit holders of the Trust’s net assets within 7 business days thereafter. If the Index appreciates over the investment life of the Trust, the Trust seeks to provide a return on the initial net asset value of the Units equal to the percentage change in the price of the Index, up to a maximum return of [17] to [23] percent. If the Index depreciates over the investment life of the Trust by 15percent or less, the Trust seeks to return the initial net asset value of the Units. If the Index depreciates by more than 15 percent over the investment life of the Trust, the Trust seeks to outperform the Index price change by 15 percent of initial Index value. The Trust’s investment objective is a fundamental policy and cannot be changed without the approval of the holders of a majority of the Trust’s outstanding voting securities. Although the Trust will seek to provide returns based on the price performance of the Index as described above, the Trust is not a so-called “index fund.”There can be no assurance that the Trust will achieve its investment objective. The Trust’s returns will depend primarily on the performance of its investment program as described herein, and are not guaranteed by any party. The Trust’s return will be capped at [17] to [23] percent. If the Index appreciates by more than [17] to [23] percent, the Trust and Unit holders will therefore not benefit from performance of the Index above this level. In addition, if the Index appreciates over the term of the Trust by less than the [17] to [23] percent maximum return, it is possible that the Trust may underperform the Index and may lose money.Similarly, if the Index declines over the term of the Trust, the Trust may not avoid exposure to the first 15 percent of the Index price decline and may lose money. The Trust’s target returns are based on the initial net asset value of the Trust ($10.00 per Unit). Therefore, if the net asset value of the Units increases, the return to the Unit holders as measured from the then higher net asset value of the Units will be reduced. Units of the Trust are intended to be held until the Termination Date and not as short-term trading vehicles. Holders that sell their Units prior to the Termination Date will forgo the opportunity to realize the Trust’s investment objective and, like other Unit holders, may lose money. See “Risk Considerations—Liquidity risk of Units” and “Secondary Trading.” Investment Program The Trust’s investment program will consist primarily of: (1)investing substantially all of the initial net assets of the Trust to purchase U.S. Treasury obligations (“Treasuries”) that will mature on or shortly before the Termination Date and (2)entering into over-the-counter private derivative contracts (the “Private Derivative Contracts” or “Contracts”) that provide for the Trust to pay or receive cash at Private Derivative Contract settlement (sometimes referred to as “single-pay contracts”) based on the price performance of the Index over the life of the Private Derivative Contracts, which are scheduled to conclude on the Termination Date. The Private Derivative Contracts will be collateralized by the Trust’s investments in Treasuries. Through payoff profiles embedded therein, the Private Derivative Contracts seek to provide exposure to the price performance of the Index corresponding to that which the Trust seeks to provide Unit holders in accordance with its investment objective. The Trust intends to enter into Private Derivative 13 Contracts with at least three counterparties, each rated investment grade quality by at least one nationally recognized rating agency (i.e., Baa or higher by Moody’s Investors Service, Inc. or BBB or higher by either Standard& Poor’s Ratings Group or by Fitch Ratings) at the time the Trust enters such Private Derivative Contracts. The counterparties with whom the Trust will enter into Contracts will typically be larger financial services firms that offer a variety of financial products to retail and institutional clients. Typically, the ratings are based on the securities issued by such firms. The maximum exposure of the Trust’s net assets to any one counterparty will not exceed 10 percent. If, for example, equal-sized Contracts were entered into with each of three counterparties and the Contract cap was 20 percent, the maximum potential exposure to any one counterparty would be 6.67 percent of initial net assets at the Termination Date. The Adviser and Sub-Adviser will not choose counterparties based solely on ratings from credit rating agencies, but will apply their own internal credit analysis and assessment of the execution capabilities of potential counterparties. The Trust will enter into its initial investments, including the Contracts, shortly following the conclusion of its initial public offering and expects to maintain a substantially fixed investment program through the life of the Trust. Amounts available to distribute to Unit holders upon termination of the Trust will depend primarily on the performance of the Trust’s investments in Treasuries and the Contracts, and are not guaranteed by any party. The Trust will enter into Contracts that provide specified returns based upon the price performance of the Index, with a notional value approximately equal to the Trust’s initial net assets. For these purposes “notional value” is the designated reference amount of Index exposure reflected in the Contracts. While the Trust’s net asset value will fluctuate over its investment life, the notional value of the Contracts will remain unchanged. The Contracts will be structured to provide generally for the Trust to receive cash from the counterparties upon Contract settlement if the price of the Index increases over the term of the Contracts, and for the Trust to pay cash to the counterparties upon settlement if the price of the Index decreases by more than 15 percent over the term of the Contracts. If the price of the Index increases over the term of the Contracts, the amounts payable to the Trust upon settlement of the Contracts is expected to total the product of (a)the Trust’s initial net asset value and (b)the percentage increase in the price of the Index over the term of the Contracts, subject to a maximum payment to the Trust of [17] to [23] percent of the Trust’s initial net asset value. If the price of the Index declines by more than 15 percent over the term of the Contracts, the amounts payable by the Trust upon settlement of the Contracts is expected to total the product of (a)the Trust’s initial net asset value and (b)the percentage decline in excess of 15 percent in the price of the Index over the term of the Contracts. If the price of the Index is unchanged or declines by 15 percent or less over the term of the Contracts, the Trust is not expected to make or receive any payments upon settlement of the Contracts. The Trust anticipates that its annual operating expenses will exceed current income during the term of the Trust. Operating expenses in excess of current income will be accrued during the term of the Trust and will be payable upon termination of the Trust. The Contracts will be structured to include an additional payout to cover the Trust’s accrued but unpaid operating expenses incurred during the life of the Trust. The Contracts entered into at inception will provide that the counterparties pay this shortfall amount upon maturity of the Contracts. The Trust will not be liable for any shortfall amount not covered due to the failure of a counterparty to meet its obligations under a Contract. In such event, Eaton Vance will not collect the remaining portion of the fee attributable to such Contract. The total notional amount of the Contracts (i.e., the aggregate dollar amount of Index exposure on which the cash payments in settlement of the Contracts will be based) is expected to equal the Trust’s “initial net asset value,” which term whenever used herein shall mean the net proceeds of the offering after payment of the Sales Load. The initial setting of the Index for purpose of determining payments due upon settlement of the Contracts is expected to be the closing value of the Index on the pricing date, and the final setting of the Index for such purpose is expected to be the closing value of the Index on the Termination Date. The actual maximum possible payments due to the Trust under the Contracts in the anticipated range of [17] to [23] percent of the Trust’s initial net asset value will be determined at the time the Contracts are executed, based on market conditions at such time and subject to negotiation among the parties. Amounts to be paid or received under the Contracts are expected to be based on the price performance rather than the total return (price change plus dividends) of the Index. No payments are anticipated to be made or received by the Trust upon entering into the Contracts or otherwise with respect to the Contracts prior to their settlement. It is expected that the Contracts will settle no more than three business days after the Termination Date. The number of Contracts the Trust will enter into will be based on a variety of factors, but will be at least sufficient to permit the Trust to maintain its status as a diversified investment company under the 1940 Act, taking account of the Trust’s potential exposure to counterparties. The Contracts will be over-the-counter transactions, each entered into with a counterparty which has executed an ISDA (International Swaps and Derivatives Association, Inc.) agreement with the Trust. The specific terms of the Contract are set forth in the confirmation statement (commonly known as a “confirm”) that the Trust receives upon entering into the contract. The Trust will have contractual enforcement rights under the terms of the Contracts which it may exercise if necessary. Absent certain extraordinary circumstances, the Trust would not be able to alter the material terms of the Contracts or otherwise terminate the contract early other than pursuant to the terms of the ISDA agreement. Under the anticipated terms of the Contracts, it is expected that the Trust and each counterparty will, over the life of the Contracts, be required to maintain in a segregated account held at the Trust’s custodian for the benefit of the other party an amount of collateral in cash or Treasuries that approximates the amount of the Trust’s or the counterparty’s obligations to the other party, as determined on a daily mark-to-market basis. As a consequence, it is anticipated that the Trust’s exposure to loss of value upon a credit event of a counterparty will normally be limited to approximately the increase in the in-the-money value of the Trust’s position with 14 respect to the counterparty on the day of the credit event compared to the prior day. In no event will the Trust’s exposure to loss upon a credit event of a counterparty exceed the accretion in value of the Trust’s position in the Contract with such counterparty. If there is a default or credit event by a counterparty to a Contract, the Trust will have contractual remedies pursuant to such Contract, including the ability to seize the applicable segregated account as a senior creditor. Although the Adviser will monitor counterparty credit and credit ratings on an ongoing basis, it may be unable to anticipate counterparty credit events or take timely action to limit impact on the Trust. See “Counterparty risk” under “Risk Considerations.” If the Adviser anticipates a decline in the financial condition of a Contract counterparty sufficient to call into question its claims-paying ability, the Trust may take action to limit its exposure to a potential adverse credit event of the counterparty. Such action may include adjustments in the collateral requirements that apply to the counterparty or the negotiated buyout of the Contract with the counterparty and entering into a replacement Contract with a different counterparty. Buying out and replacing a Contract would likely expose the Trust to transaction costs that would reduce returns. If the Trust fails to respond in a sufficiently timely manner to an adverse credit event of a counterparty, the Trust may lose the benefit of the Contract entered into with such counterparty to the extent such benefit is not adequately reflected in the value of the collateral posted by the counterparty with the Trust’s custodian. Even when the Trust’s exposure to a counterparty is fully offset by deposited collateral, its failure may result in costs to the Trust and interfere with its ability to achieve its investment objective. If a Contract is terminated before its expiration date, the Trust may not be able to enter into replacement Contracts on similarly favorable terms. The Trust’s initial investments in Treasuries are expected to be held until they mature on or shortly before the Termination Date. Cash received as income on investments and the proceeds of asset sales or redemptions may be used to purchase short-term Treasuries or other high quality money market instruments. It is expected that income earned by the Trust on its Treasuries and any short-term investments will be substantially offset by Trust expenses, and that the Trust will derive no income from the Contracts prior to their termination. Consequently, the Trust anticipates generating little or no net investment income and does not anticipate making material distributions of net investment income.See “Distributions.” The Trust anticipates that it will conclude its investment activities in the ordinary course on or about [], 2014. However, the Trust reserves the flexibility to alter the Termination Date by up to 30 days upon approval of the Board of Trustees if determined by the Board to be in the best interest of Unit holders due to unusual market conditions or other special circumstances. Such circumstances may include, but are not limited to, a substantial impairment or termination of the Index, suspension of trading in the U.S. equity market, the early termination of one or more Contracts or the failure of a counterparty to a Contract. The Trust’s net asset value will fluctuate over its investment life based primarily on changes in the mark-to-marked value of the Contracts and changes in the value of Treasuries held. Declines in the value of the Index will generally reduce the value of the Contracts and the Trust’s net asset value. Increases in the value of the Index will generally increase the value of the Contracts and the Trust’s net asset value. The Trust expects that the Treasuries portfolio will retain a relatively constant value over the investment life of the Trust. The Index is an unmanaged index of 500 stocks listed for trading in the U.S. that is maintained and published by Standard& Poor’s. The Index is market-capitalization weighted and generally representative of the performance of larger stocks traded in the U.S. Amounts to be paid or received under the Contracts are expected to be based on the price performance rather than the total return (price change plus dividends) of the Index. The Index is determined, composed and calculated by Standard& Poor’s without regard to the Contracts or the Trust. Standard& Poor’s does not guarantee the accuracy and/or uninterrupted calculation of the Index or any data included therein. In publishing the Index, Standard& Poor’s make no express or implied warranties, and expressly disclaims all warranties of merchantability or fitness for a particular purpose or use of the Index or any data included therein. Standard& Poor’s has no obligation to take the needs of the Trust or Unit holders into consideration in determining, composing or calculating the Index. The Trust is not sponsored, endorsed, sold or promoted by Standard& Poor’s. Standard& Poor’s has not passed on the legality or suitability of, or the accuracy or adequacy of, descriptions and disclosures relating to the Trust. Standard& Poor’s makes no representations or warranties, express or implied, regarding the advisability of investing in the Trust or results to be obtained by the Trust, Unit holders or any other person or entity from use of the Index. Standard& Poor’s has no liability in connection with the management, administration, marketing or trading of the Trust. Although the Trust’s investment program is not expected to change materially over the investment life of the Trust, the net asset value of Units will vary over time due to the performance of the Index, changes in interest rates and other factors. See “Risk Considerations.” The Trust is not intended to be a complete investment program and investing therein may not be appropriate for all investors. The Trust has adopted certain fundamental investment restrictions set forth in the Trust’s statement of additional information (“Statement of Additional Information”) that may not be changed without a vote of the Unit holders. Except for such fundamental restrictions, the policies of the Trust may be changed by the Trust’s board of trustees without action of the Unit holders. 15 The Trust is a “diversified” investment company as defined under the 1940 Act, which means that with respect to 75 percent of its total assets (1)it may not invest more than 5 percent of its total assets in the securities of any one issuer and (2)it may not own more than 10 percent of the outstanding voting securities of any one issuer. As provided under the 1940 Act, these diversification requirements do not apply to investments in Treasuries and other U.S. government obligations. Upon entering into its investment program, it is expected that investments in Treasuries will represent substantially all of the Trust’s assets. Over the investment life of the Trust, the value to the Trust of individual Contract positions and exposure to individual Contract counterparties may grow to exceed 5 percent of the Trust’s assets, based on the performance of the Index and the terms of the Contracts. As described above, it is anticipated that the Trust’s exposure to loss of value upon a credit event of a counterparty will normally be limited by the collateral requirements that are expected to apply. The Trust will maintain its investment program for a fixed term of approximately two years, beginning immediately following the conclusion of the initial public offering and continuing through the Termination Date. After the Termination Date, the Trust will satisfy any obligations and liabilities, and then make a liquidating cash distribution of its net assets to the Unit holders, which the Trust anticipates will occur within approximately 7business days thereafter. The Trust will then seek to delist the Units from secondary market trading, deregister with the Securities and Exchange Commission (“SEC”) and cease operations. The Trust intends to maintain with its custodian segregated liquid securities with a value sufficient to cover its obligations to counterparties under the Contracts as determined daily on a mark-to-market basis. Assets that are segregated cannot be sold while the position requiring cover is open unless replaced with other appropriate assets. Secondary Trading The Trust intends to apply for listing of the Units on the NYSE Amex exchange (“NYSE Amex”) under the symbol “[].” If the Units are not approved for listing, the Underwriter and the Trust will not close on the initial public offering of the Units and the Trust will not commence operations. The Trust is newly organized and the Units have no history of public trading. Investors who buy or sell Units in the secondary market may achieve returns that differ substantially from the Index-based returns that the Trust seeks to provide on Units purchased in the initial public offering and held for the life of the Trust. The shares of closed-end investment companies registered under the 1940 Act often trade at a discount to their net asset value, and there can be no assurance that the Units will trade at or near their current net asset value on an ongoing basis. It is possible the Units could trade at a significant discount to their net asset value. The returns of Unit holders who purchase Units in this offering and sell them below the initial net asset value will be reduced and in such case Unit holders would experience a loss on their investments. The Trust will compute and disclose the net asset value of Units each business day. The Trust will seek to encourage during the life of the Trust secondary market trading prices of Units that approximate their current net asset value. The Trust will attempt to accomplish this principally by constructing its investment program in a manner that will facilitate price arbitrage between the Units and the Trust’s underlying portfolio holdings. To assist in this regard, the Trust intends to: (a)maintain a substantially fixed and transparent investment program for a specified period ending on the Termination Date; (b)publicly disclose Trust portfolio holdings, including net Contract positions, and their current value as determined each business day by the Trust; and (c)publicly identify the composition of a model portfolio of securities and derivative positions that a Unit holder could enter into to substantially offset the risk of owning Units. In addition, the Trust also intends to provide daily disclosure of the current estimated optionality characteristics (including the hedge parameters delta and gamma) of its net Contract positions with respect to the Index. Using this and other information, a professional investor expert in derivatives hedging strategies who wishes to earn arbitrage profits over the remaining life of the Trust could seek to do so by purchasing Units and maintaining offsetting hedging positions. There can be no assurance that these public informational disclosures and other measures taken by the Trust will result in secondary market trading prices of Units that approximate their current net asset value or that Unit holders will be able to effectively hedge the risk of investing in Units and earn arbitrage profits utilizing the provided portfolio information. There can be no assurance that an active secondary market will develop, and Units may not trade at all. Despite the Trust’s current intentions, the Trust may not be able to maintain the listing of the Units until the Termination Date and is not required to do so. Even if an active secondary market for Units develops, it may not provide significant liquidity or trade at prices advantageous to a Unit holder. Sales of Units in the secondary market may take place at a substantial discount from issue price and the current net asset value of the Units. The Trust may not be suitable for investors seeking an investment for which there will be an active secondary market. Investors should be willing and able to hold the Units until the Termination Date. Investors may not be able to sell Units prior to the Termination Date. If the Trust fails to maintain the Units’ listing, Unit holders will have very limited ability to trade the Units and the Units will be substantially illiquid until the Termination Date. RISK CONSIDERATIONS No operating history 16 The Trust is newly organized and has no history of operations. Eaton Vance has only limited experience managing substantially similar strategies. Investment and market risk An investment in Units is subject to investment risk, including the possible loss of the entire principal amount invested. An investment in Units represents an indirect investment in the Treasuries and other investments of the Trust and the Contracts entered into by the Trust. The Units at any point in time may be worth less than the original investment. Holders that sell their Units prior to the Termination Date will forgo the opportunity to realize the Trust’s investment objective and, like other Unit holders, may lose money. Investors who pay a Sales Load as part of the offering price of the Units will have a loss on their investment unless the level of the Index increases sufficiently to offset the amount of the Sales Load. Although the Trust will seek to provide returns based on the price performance of the Index, the Trust is not a so-called “index fund.” The Trust’s returns will depend primarily on the performance of its investment program as described herein, and are not guaranteed by any party. If, for example, the Index appreciates over the term of the Trust by less than the [17] to [23] percent maximum return, it is possible that the Trust may underperform the Index and may lose money. Similarly, if the Index declines over the term of the Trust, the Trust may not avoid exposure to the first 15 percent of the Index price decline and may lose money. Risks of capped upside and partial downside protection The target return on initial net asset value of Units purchased in the offering and held for the full term of the Trust is based on the price performance of the Index, subject to a cap of [17] to [23] percent if the Index appreciates by more than this amount over the period and protecting against the first 15percent of any price decline in the Index over the period. If price appreciation of the Index over the term of the Trust exceeds the cap, the return on initial net asset value of Units purchased in the offering and held for the full term of the Trust will be less than the price performance of the Index. If the Index declines more than 15 percent over the term of the Trust, the return on initial net asset value of Units purchased in the offering and held for the full term of the Trust will be negative. Because the Trust’s downside buffer is designed to protect against only the first 15 percent of Index price declines over the term of the Trust, Unit holders will experience losses on their investment if the Index declines by more than 15 percent, and such losses may be significant. The Trust’s investment program will seek to return to Unit holders over the full term of the Trust an amount reflecting the change in value of the Index (up to a cap assumed in the below example to be at the high end of the indicated [17] to [23] percent range and with a downside buffer of 15 percent) at the Termination Date as reflected in the chart below. Returns of Unit holders subject to paying the initial 2 percent maximum Sales Load will be reduced accordingly from amounts shown below. Pricing Date Termination Date Scenario1 NAV per Unit Index Value Return to Unit holders per Unit 23.0% Scenario 2 NAV per Unit Index Value Return to Unit holders per Unit 2.0% Scenario 3 NAV per Unit Index Value Return to Unit holders per Unit 0.0% Scenario 4 NAV per Unit Index Value Return to Unit holders per Unit -5.0% Scenario 1: if the price of the Index increases more than [23] percent over the term of the Trust, then the target return of the holders of Units for the full term of the Trust would be [23] percent because the Contracts will provide that the Trust receive 17 payments based on the increase in the price of the Index up to a [23] percent increase but no additional amount for any greater increase (e.g., if the Index increases 30 percent, the target return would be [23] percent); Scenario 2: if the price of the Index increases up to [23] percent over the term of the Trust, then the target return of the holders of Units for the full term of the Trust would be the amount of the Index increase (e.g., if the Index increases 2 percent, the target total return would be 2percent); Scenario 3: if the price of the Index remains stable or decreases by not more than 15 percent over the term of the Trust, the target return of the holders of Units for the full term of the Trust would be 0percent because the Trust will not have any payment obligation under the Contracts if the Index decreases by not more than 15percent (e.g., if the Index decreases by 8 percent, the target return would be 0 percent); Scenario 4: if the price of the Index decreases more than 15 percent over the term of the Trust, then the Trust will incur a loss equal to the percentage amount of such decrease minus 15 percent (e.g., if the Index decreases by 20percent, the target loss would be 5 percent). Risk of the Private Derivative Contracts The Contracts that provide the Trust’s exposure to the Index are privately negotiated and expose the Trust to modeling risk, execution risk, counterparty risk and index performance/equity risk as more fully described below. Under the anticipated terms of the Contracts, the participation of the Trust in the returns of the Index over the term of the Trust is variable and subject to a cap. This means that the returns earned by Unit holders who purchase Units in the initial offering and hold them until the Trust liquidates will likely be lower than they could have earned on a direct investment in the stocks that constitute the Index if the Index appreciates by more than the maximum participation of the Trust in the performance of the Index as set forth in the Contracts. A direct investment in the stocks that constitute the Index would entitle an investor to the dividends and other distributions paid on the shares held and the voting and other rights of shareholders. In contrast, the Index-based returns the Trust seeks to provide are based on the price performance of the Index and provide no pass-through voting or other shareholder rights. The value of the Trust will vary over time based principally on the value of the Contracts, which will, in turn, be driven by the performance of the Index, the terms of the Contracts and such factors as market interest rates, Index yield and volatility levels, and the passage of time that generally influence the value of derivative contracts with characteristics of optionality. The value of the Trust will generally increase when the Index rises and decline when the Index falls. As the Termination Date approaches and/or the anticipated volatility of the Index over the remaining life of the Contracts diminishes, the value of the Contracts in excess of their in-the-money, or intrinsic, value will generally decrease. Modeling risk Embedded in the Contracts are multiple optionalities that determine their payoff profile in relation to Index price performance over the term of the Contracts, including long and short positions. Failure by the Adviser and the Sub-Adviser to fully comprehend and accurately model the Contracts’ embedded optionalities and other terms and conditions may cause the performance of the Trust to vary from what is anticipated for a given level of Index price performance over the life of the Contracts. The Trust may experience more loss or less gain than anticipated for a given level of Index performance over the investment life of the Trust. Execution risk The final terms of the Contracts, the payments to be made or received by the Trust upon Contract settlement, and the returns ultimately earned by Unit holders will be substantially affected by market conditions at the time the Contracts are entered into. Successful execution of the Contracts will depend importantly on the skill and diligence of the Adviser and the Sub-Adviser, and will also be influenced by market factors beyond their control. Counterparty riskThrough the Contracts, the Trust has exposure to the claims-paying ability and performance of the counterparties. Changes in the credit quality of counterparties will affect the value of the Trust’s Contract positions and could reduce amounts recoverable upon Contract settlement. If one or more counterparties cannot or will not honor its obligations upon Contract settlement, the Trust is subject to the loss of any amounts owed the Trust under the terms of the Contracts. Therefore, if one or more counterparties fails to meet its obligations, the returns to Unit holders will be reduced proportionally to the notional value of the contract. Financial institutions that may serve as counterparties have recently incurred significant financial hardship and may be relying on government support to maintain their creditworthiness. Buying out and replacing a Contract would likely expose the Trust to transaction costs that would reduce returns. If the Trust fails to respond in a sufficiently timely manner to an adverse credit event of a counterparty, the Trust may lose the benefit of the Contract entered into with such counterparty to the extent such benefit is not adequately reflected in the value of the collateral posted by the counterparty with the Trust’s custodian. Even when the Trust’s exposure to a counterparty is fully offset by deposited collateral, its failure may result in costs to the Trust and interfere with its ability 18 to achieve its investment objective. If a Contract is terminated before its expiration date, the Trust may not be able to enter into replacement Contracts on similarly favorable terms. The Trust seeks to mitigate its exposure to counterparty risk principally by entering into the Contracts with multiple counterparties that are rated investment grade by at least one nationally recognized rating agency (Baa or higher by Moody’s or BBB or higher by either S&P or Fitch), by monitoring the credit quality of each counterparty over the life of the Contracts and by maintaining collateral agreements with each counterparty. Certain counterparties may initially be rated below investment grade by other nationally recognized rating agencies, and may also be lowered to below investment grade ratings by some or all nationally recognized rating agencies during the term of the Contracts. The ratings of Moody’s, S&P and Fitch represent their assessment of the credit quality of the rated entities. Such ratings are based on judgment and do not reflect absolute standards of quality. Under the anticipated terms of the Contracts, it is expected that the Trust and each counterparty will, over the life of the Contracts, be required to maintain in a segregated account held at the Trust’s custodian for the benefit of the other party an amount of collateral in cash or Treasuries that approximates the amount of the Trust’s or the counterparty’s obligations to the other party, as determined on a daily mark-to-market basis. As a consequence, it is anticipated that the Trust’s exposure to loss of value upon a credit event of a counterparty will normally be limited to approximately the increase in the in-the-money value of the Trust’s position with respect to the counterparty on the day of the credit event compared to the prior day. If a counterparty fails to post the required collateral, the Trust may, but is not required, to treat such action as a default. If the Trust does not treat it as a default, the Trust’s potential exposure to the counterparty will increase by the amount of the unposted collateral. In no event will the Trust’s exposure to loss upon a credit event of a counterparty exceed the accretion in value of the Trust’s position in the Contract with such counterparty. Although the Adviser will monitor counterparty credit and credit ratings on an ongoing basis, it may be unable to anticipate counterparty credit events or take timely action to limit impact on the Trust. There can be no assurance that each counterparty will post collateral when and as required, or that the Trust will be fully protected if a counterparty defaults on its obligations. If there is a default or credit event by a counterparty to a Contract, the Trust will have contractual remedies pursuant to such Contract, including the ability to seize the applicable segregated account as a senior creditor. If a counterparty defaults on obligations to the Trust at Contract settlement, the recovery of any amounts owed to the Trust by such counterparty and the Trust’s termination payments to Unit holders could be delayed. It is also possible, as discussed above, that the Trust experiences a loss in this amount to the extent that the amounts owed are not collateralized or if the Trust is unable to seize posted collateral. In such circumstances, it is the Trust’s intention to pay the maximum available amount to Unit holders on the liquidation date, even if certain amounts owed by defaulting counterparties may be recovered later. Index performance and equity risk The Contracts represent indirect positions in the Index and are subject to changes in value as the Index rises or falls. The settlement value of the Contracts is expected to be based on the closing value of the Index on the Termination Date, and will be substantially determined by market conditions as of such time. The Index consists primarily of large-capitalization stocks, the returns of which may vary from those of the overall U.S. stock market. The value of the Index will fluctuate over time based on changes in general economic conditions, expectations for future economic growth and corporate profits, interest rates, the supply and demand for large-capitalization stocks in the U.S., and other factors. Although common stocks have historically generated higher average returns than fixed-income securities over the long term, common stocks also have experienced significantly more volatile returns. Common stocks are structurally subordinated to preferred stocks, bonds and other debt instruments in a company’s capital structure, and represent a residual claim on the issuer’s assets that have no value unless such assets are sufficient to cover all other claims. Interest rate risk The Trust’s investments in Treasuries are subject to changes in value as interest rates rise and fall. Such fluctuations in value will result in fluctuations in the Trust’s net asset value. The prices of Treasuries held by the Trust will tend to fall as interest rates rise. When interest rates decline, the value of such Treasuries can be expected to rise. Because they are supported by the full faith and credit of the U.S. government, Treasuries generally do not involve the credit risks associated with other types of debt securities. Yields on Treasuries are generally lower than yields on other debt obligations of comparable maturity. Changes in interest rates may also affect the value of the Index and the Contracts, thereby affecting the Trust’s net asset value. Liquidity risk of Units The Units have no history of public trading. Investors who buy or sell Units in the secondary market may achieve returns that differ substantially from the Index-based returns that the Trust seeks to provide on Units purchased in the initial public offering and held for the life of the Trust. The shares of closed-end investment companies registered under the 1940 Act often trade at a discount to their net asset value, and there can be no assurance that the Units will trade at or near their current net asset value on an ongoing basis. The returns of Unit holders who purchase Units in this offering and sell them below the initial net asset value will be reduced and in such case Unit holders would experience a loss on their investments. Although the Trust will seek to list the Units on the NYSE Amex and provide the potential for daily liquidity of the Units on the secondary market, there can be no assurance that an active secondary market will develop and the Units may not trade at all. Despite the Trust’s current intentions, the Trust may not be able to maintain the listing of the Units until the Termination Date and is not required to do so. Even if an active secondary market for Units develops, it may not provide significant liquidity or trade at prices advantageous to a Unit holder. Sales of Units in the secondary market may take place at a substantial discount from issue price and the current net asset value of the Units. Units may not be suitable for investors seeking an investment for which there will be an active secondary market. As there may not be an active trading market in the Units, sales in the secondary market may result in significant losses. Investors should be willing and able to hold the Units until the Termination Date. Investors may not be able to sell Units prior to the Termination Date. Inflation/deflation risk Inflation risk is the risk that the value of assets or income from investments will be worth less in the future as inflation decreases the purchasing power of money. As inflation increases, the real value of the Units can decline. Deflation risk is the risk that prices throughout the economy decline over time, the opposite of inflation. Deflation may adversely affect the performance of the Index, the creditworthiness of counterparties and the value of Units. Reinvestment risk If one or more Contracts is terminated prior to settlement, the Trust will likely incur transactions costs and faces the risk that replacement Contracts are not entered into on comparable terms, which could have a material adverse impact on the Trust’s performance. The performance of the Trust could also be adversely affected if investments in Treasuries or short-term cash instruments that mature or are sold are reinvested at lower interest rates. Tax risk The value of the Trust’s investments and the after-tax returns of Unit holders may be adversely affected by changes in tax rates and policies. See “U.S. Federal income tax matters.” Anti-takeover provisions The Trust’s Agreement and Declaration of Trust includes provisions that could have the effect of limiting the ability of other persons or entities to acquire control of the Trust or to change the composition of the Trust’s board of trustees. See “Description of capital structure—Anti-Takeover Provisions in the Declaration of Trust.” MANAGEMENT OF THE TRUST Board of Trustees The management of the Trust, including general supervision of the duties performed by the Adviser under the Advisory and Administrative Agreement (as defined below) and the Sub-Adviser under the Sub-Advisory Agreement (defined below), is the responsibility of the Trust’s board of trustees (the “Trustees”) under the laws of the Commonwealth of Massachusetts and the 1940 Act. The Adviser Eaton Vance acts as the Trust’s investment adviser and administrator under an Investment Advisory and Administrative Agreement (the “Advisory and Administrative Agreement”). The Adviser’s principal office is located at Two International Place, Boston, Massachusetts 02110. [], the sole underwriter of the offering, is an affiliate of the Adviser. Eaton Vance, its affiliates and predecessor companies have been managing assets of individuals and institutions since 1924 and of investment companies since 1931. As of [October31, 2011], Eaton Vance and its affiliates managed approximately $[188.2] billion of client assets. Eaton Vance is a direct wholly owned subsidiary of Eaton Vance Corp., a publicly held holding company which, through its subsidiaries and affiliates, engages primarily in investment management and administration. Under the general supervision of the Trustees, Eaton Vance will advise and manage the Trust’s investment program, administer the Trust’s affairs and supervise the performance of the Sub-Adviser. As investment adviser, Eaton Vance will oversee the investment program of the Trust and, in concert with the Sub-Adviser, select and manage the Trust’s investments, subject to the applicable restrictions of the Declaration of Trust, the Trust’s by-laws and the registration statement of the Trust filed with the SEC. Eaton Vance’s administrative services include recordkeeping, preparation and filing of documents required to comply with federal and state securities laws, supervising the activities of the Trust’s custodian and transfer agent, providing assistance in connection with the Trustees’ and Unit holders’ meetings, providing service in connection with any repurchase offers and other administrative services necessary to conduct the Trust’s business. Eaton Vance will furnish for the use of the Trust office space and all necessary office 20 facilities, equipment and personnel for servicing the investments of the Trust and for administering its affairs, and will pay the salaries and fees of all officers and Trustees of the Trust who are members of Eaton Vance’s organization and all personnel of Eaton Vance performing services relating to investment and administrative activities. In return for these investment advisory and administrative services, facilities and payments, the Trust has agreed to pay the Adviser as compensation under the Advisory and Administrative Agreement an annual fee of 0.75 percent of the Trust’s initial net asset value. Under this agreement, Eaton Vance will assume all the normal operating expenses of the Trust, including custody, transfer agent, audit, and printing and postage expenses. Eaton Vance will not be responsible for extraordinary expenses incurred by the Trust, including attorneys’ fees and other expenses in connection with any litigation or regulatory action. The fees paid to Eaton Vance will be based on the initial net assets of the Trust and will not vary over the term of the Trust. Although the net asset value of the Trust will fluctuate over the life of the Trust, the amount of the management fee that the Trust will pay will not change because such fee will always be based on a net asset value of $10.00 per Unit. Therefore, if the net asset value of the Trust declines, the fees paid by the Trust to Eaton Vance will be higher than if based on current net assets. Because the fee paid to Eaton Vance is based upon the initial net value of the Trust, the Board will monitor the net asset value of the Trust and the continuing appropriateness of the fee paid to Eaton Vance in light of possible changes in such net asset value. In particular, if the net asset value of the Trust substantially declines, the Board will consider whether responsive actions with respect to the fee are appropriate. The Trust anticipates that its annual operating expenses will exceed current income during the term of the Trust. Operating expenses in excess of current income will be accrued during the term of the Trust and will be payable upon termination of the Trust. The Contracts will be structured to include an additional payout to cover the Trust’s accrued but unpaid operating expenses incurred during the life of the Trust. The Contracts entered into at inception will provide that the counterparties pay this shortfall amount upon maturity of the Contracts. The Trust will not be liable for any shortfall amount not covered due to the failure of a counterparty to meet its obligations under a Contract. In such event, Eaton Vance will not collect the remaining portion of the fee attributable to such Contract. Eaton Vance’s investment grade income group will structure and manage the Trust’s Treasuries positions, invest the Trust’s available cash and monitor the credit quality and credit ratings of Contract counterparties. As of [October31, 2011], the Eaton Vance investment grade income group employed [12] investment professionals and managed approximately $[6.1] billion in client assets. Thomas Luster, director of Eaton Vance’s investment grade income group, will be the portfolio manager responsible for the Trust’s Treasuries and cash positions and overseeing counterparty credit analysis. Mr.Luster is a vice president of Eaton Vance Management, director of Investment-Grade Fixed Income and portfolio manager on Eaton Vance’s investment-grade fixed-income team. Mr.Luster joined Eaton Vance in 1995. Prior to joining Eaton Vance, Mr.Luster was associated with Deloitte& Touche Consulting and the Naval Center for Space Technology. He is a CFA charterholder. Mr.Luster is also a member of the Fixed Income Management Society of Boston and the Boston Security Analysts Society, and was formerly chairman and a Governor’s appointee to the Board of Trustees of Health Care Security, which oversees the investment of Tobacco Litigation Settlement funds for the Commonwealth of Massachusetts. He holds a B.S. in Mechanical Engineering from George Washington University and an M.B.A. in Finance from the University of Chicago. The Sub-Adviser Eaton Vance has engaged its affiliate Parametric Risk Advisors LLC to serve as a sub-adviser to the Trust to provide advice on and execution of the Contracts. Parametric’s principal office is located at 274 Riverside Avenue, Westport, Connecticut 06880. Parametric was formed as a subsidiary of Parametric Portfolio Associates LLC, a subsidiary of Eaton Vance, in 2007. Parametric specializes in the management of investment programs utilizing equity and equity index options and other derivatives for high net worth investors and investment company clients. As of [October30, 2011], Parametric employed [8] investment professionals and managed approximately $[3.7] billion in client assets. Under the terms of the Sub-Advisory Agreement between Eaton Vance and Parametric (the “Sub-Advisory Agreement”), Eaton Vance (and not the Trust) will pay Parametric an annual fee for its services in an amount equal to one third (1/3)of the fee actually received by Eaton Vance pursuant to the Advisory and Administrative Agreement, after deduction of all costs incurred by Eaton Vance. Pursuant to the terms of the Advisory and Administrative Agreement, Eaton Vance, upon approval by the Trustees, may terminate the Sub-Advisory Agreement and assume full responsibility for the services provided by Parametric without the need for approval by Unit holders of the Trust. Jonathan Orseck and Kenneth Everding are the Sub-Adviser portfolio managers responsible for the execution and ongoing monitoring of the Contracts. Mr.Orseck and Mr.Everding are Managing Directors of the Sub-Adviser and manage other Eaton Vance investment portfolios. Prior to joining the Sub-Adviser in 2006, Mr.Orseck was a Managing Director at Banc of America Securities and Executive Director at Morgan Stanley. Previously, Mr.Orseck held positions at Kidder Peabody and Royal Bank of Canada. Mr.Orseck holds a B.S. in Computer Science from the University of Pennsylvania and an M.B.A. from New York University Stern School of Business. Mr.Everding joined the Sub-Adviser in 2005. He was previously a Managing Director at Zurich Capital Markets and at BNP Paribas following its acquisition of Zurich. Prior to joining Zurich, Mr.Everding was a founding member of Donaldson, Lufkin& 21 Jenrette’s credit derivatives group. Mr.Everding holds a B.S. in Physics from Iowa State University and holds a doctorate in Theoretical Particle Physics from Yale University. A discussion setting forth the basis for the Trustees approval of the Advisory and Administrative Agreement and Sub-Advisory Agreement will be available in the Trust’s initial report to Unit holders. Additional Information Regarding Portfolio Managers The Statement of Additional Information provides additional information about the portfolio managers’ compensation, other accounts they manage, and the portfolio managers’ ownership of Units. The Trust, the Adviser and the Sub-Adviser have adopted Codes of Ethics relating to personal securities transactions. The Codes of Ethics permit Adviser and Sub-Adviser personnel to invest in securities (including securities that may be purchased or held by the Trust) for their own accounts, subject to certain pre-clearance, reporting and other restrictions and procedures contained in the Codes of Ethics. DETERMINATION OF NET ASSET VALUE The net asset value per Unit of the Trust will be determined no less frequently than once daily on each day that the New York Stock Exchange (the “NYSE”) is open for trading, as of the close of regular trading on the NYSE (normally 4:00 p.m. eastern time). The Trust’s net asset value per Unit is determined by State Street Bank and Trust Company, in the manner authorized by the Trustees of the Trust. Net asset value per Unit is computed by dividing the value of the Trust’s total assets, less its liabilities, by the number of Units outstanding. In calculating the Trust’s net asset value, the value of the Contacts will be determined based on a daily marking-to-market of the Trust’s Contract positions. DISTRIBUTIONS It is expected that income earned by the Trust on its Treasuries and any short-term investments will be substantially offset by Trust expenses, and that the Trust will derive no income from the Contracts prior to their termination. Consequently, the Trust anticipates generating little or no net investment income and does not anticipate making material distributions of net investment income. In addition, the Trust does not expect to realize material amounts of net capital gain or make material capital gain distributions prior to termination of the Contracts. Accordingly, ongoing distributions are not expected to contribute meaningfully to the returns of Unit holders. The Trust intends to distribute at least annually the amount of its net investment income and net capital gain for each year, if any. The net investment income of the Trust will consist of interest and other income accrued on portfolio investments, net realized short-term capital gain in excess of net realized long-term capital loss, less all expenses of the Trust. The Trust’s net capital gain is the excess of net realized long-term capital gain over net realized short-term capital loss. After the Termination Date, the Trust will satisfy any obligations and liabilities and then make a liquidating cash distribution of its net assets to the Unit holders, which the Trust anticipates will occur within approximately 7 business days thereafter. U.S. FEDERAL INCOME TAX MATTERS The following discussion of U.S. federal income tax matters is based on the advice of K&L Gates LLP, counsel to the Trust. The Trust intends to elect to be treated and to qualify each year as a regulated investment company (a “RIC”) under the Internal Revenue Code of 1986, as amended (the “Code”). Accordingly, the Trust intends to satisfy certain requirements relating to sources of its income and diversification of its assets and to distribute each year substantially all of its net income and net short-term capital gain (after reduction by net long term capital loss and any available capital loss carryforwards) in accordance with the timing requirements imposed by the Code, so as to maintain its RIC status and to avoid paying federal income or excise tax thereon. To the extent it qualifies for treatment as a RIC and satisfies the above-mentioned distribution requirements, the Trust will not be subject to U.S. federal income tax on income paid to Unit holders in the form of dividends or capital gain distributions. The Trust has been advised by tax counsel that, under current law, each Contract should be treated for U.S. federal income tax purposes as a forward contract that provides for payment or receipt by the Trust of a single cash amount upon settlement and, accordingly, that (a)the Trust should not recognize income, gain, loss or deductions with respect to a Contract until such settlement and (b), upon such settlement, the Trust should recognize capital gain or loss equal to the difference between the amount received or paid by the Trust and the Trust’s adjusted tax basis in such Contract (if any), with the resulting capital gain or loss being treated as long term if the Contract has been held more than a year. The Code contains provisions pursuant to which the Treasury Department could adopt regulations with respect to instruments such as the Trust’s Contracts, recharacterizing the gain on such instruments as ordinary income. To date, Treasury has not adopted such regulations. 22 At least annually, the Trust intends to distribute any net capital gain (which is the excess of net long-term capital gain over net short-term capital loss) to Unit holders. Distributions of the Trust’s net capital gain (“capital gain distributions”), if any, are taxable to Unit holders as long-term capital gain, regardless of their holding period in the Units. Distributions of the Trust’s net investment income (including net short-term capital gain) are taxable to Unit holders as ordinary income. If, for any calendar year, the Trust’s total distributions exceed the Trust’s current and accumulated earnings and profits, the excess will be treated as a tax-free return of capital to each Unit holder (up to the amount of the Unit holder’s basis in his or her Units) and thereafter as gain from the sale of Units (assuming the Units are held as a capital asset). The Trust will inform Unit holders of the source and tax status of all distributions promptly after the close of each calendar year. Taxable distributions to certain non-corporate Unit holders, including those who have not provided their correct taxpayer identification number and other required certifications, may be subject to “backup” federal income tax withholding. As described above, in order to qualify as a RIC, the Trust must satisfy certain requirements relating to the diversification of its assets, which requirements limit the extent to which the Trust can invest in securities of any one issuer. For purposes of such diversification requirements, the Trust considers counterparties under Contracts to be issuers and will monitor its exposure to such counterparties accordingly. If the Trust does not qualify as a RIC for any taxable year, the Trust’s taxable income will be subject to corporate income taxes, and all distributions from earnings and profits, including distributions of net capital gain (if any), will be taxable to the Unit holders as ordinary income. In addition, in order to requalify for taxation as a RIC, the Trust may be required to recognize unrealized gains, pay substantial taxes and interest, and make substantial distributions. Selling Unit holders will generally recognize gain or loss in an amount equal to the difference between the amount realized on the sale and the Unit holder’s adjusted tax basis in the Units sold. If the Units are held as a capital asset, the gain or loss will be a capital gain or loss. Any loss on a disposition of Units held for six months or less will be treated as a long-term capital loss to the extent of any capital gain distributions or deemed distributions received with respect to those Units. For purposes of determining whether Units have been held for six months or less, the holding period is suspended for any periods during which the Unit holder’s risk of loss is diminished as a result of holding one or more other positions in substantially similar or related property, or through certain options or short sales. Any loss realized on a sale or exchange of Units will be disallowed to the extent those Units are replaced by other Units within a period of 61 days beginning 30 days before and ending 30days after the date of disposition of the Units. In that event, the basis of the replacement Units will be adjusted to reflect the disallowed loss. Shortly after the Termination Date, the Trust expects to make a liquidating cash distribution to Unit holders of all of the Trust’s net assets pursuant to a plan of liquidation. The Trust expects that any previously undistributed net income or net capital gain of the Trust will be treated as part of the liquidating distribution rather than designated separately as a dividend or capital gain distribution. Alternatively, the Trust may designate a portion of the liquidating distribution as a dividend or capital gain distribution to the extent of the previously undistributed net income or net capital gain. On the liquidation of the Trust, a Unit holder holding his or her Units as a capital asset will recognize capital gain or loss equal to the difference between (1)the amount received in such distribution (and not designated as a dividend or capital gain distribution) and (2)the Unit holder’s basis in his or her Units. Such gain or loss will be long term if the Unit holder has held the Units for longer than one year and will otherwise be short term. The foregoing briefly summarizes some of the important U.S. federal income tax consequences to Unit holders of investing in Units, reflects the federal tax law as of the date of this Prospectus, and does not address special tax rules applicable to certain types of investors, such as corporate and foreign investors. Unless otherwise noted, this discussion assumes that an investor is a United States person and holds Units as a capital asset. This discussion is based upon current provisions of the Code, the regulations promulgated thereunder, and judicial and administrative ruling authorities, all of which are subject to change or differing interpretations by the courts or the IRS retroactively or prospectively. No assurance can be given that the IRS would not assert, of that a court would not sustain, a position different from any of the tax aspects set forth above. The foregoing does not constitute tax advice. Investors should consult their tax advisors regarding other federal, state or local tax considerations that may be applicable in their particular circumstances, as well as any proposed tax law changes. DESCRIPTION OF CAPITAL STRUCTURE The Trust is an unincorporated business trust established under the laws of the Commonwealth of Massachusetts by the Declaration of Trust. The Declaration of Trust provides that the Trustees may authorize an unlimited number of Units of a single class. The Trust intends to hold annual meetings of Unit holders in compliance with the requirements of the NYSE Amex. Units The Declaration of Trust permits the Trust to issue an unlimited number of full and fractional Units of beneficial interest, $0.01 par value per Unit. Each Unit represents an equal proportionate interest in the assets of the Trust with each other Unit in the Trust. Holders of Units will be entitled to the payment of dividends when, as and if declared by the Trustees. The 1940 Act or the terms of any borrowings may limit the payment of dividends to the holders of Units. Each whole Unit shall be entitled to one vote and each 23 fractional Unit shall be entitled to a proportionate fractional vote as to matters on which it is entitled to vote pursuant to the terms of the Declaration of Trust. Upon liquidation of the Trust, after paying or adequately providing for the payment of all liabilities of the Trust, and upon receipt of such releases, indemnities and refunding agreements as the Trustees deem necessary for their protection, the Trust will distribute its remaining assets among the holders of the Units. The Declaration of Trust provides that Unit holders are not liable for any liabilities of the Trust, and provides for the indemnification by the Trust of the Unit holders, Trustees, officers and employees of the Trust and of such other persons as the Trustees in the exercise of their discretion may deem appropriate or desirable, whether in the by-laws or by contract, vote or other action of the Trustees. Although shareholders of an unincorporated business trust established under Massachusetts law, in certain limited circumstances, may be held personally liable for the obligations of the trust as though they were general partners, the provisions of the Declaration of Trust make the likelihood of personal liability by Unit holders to be remote. The Units have no preemptive rights. The Trust does not issue Unit certificates. Repurchase of Units The Trustees may determine from time to time that it would be in the interests of Unit holders for the Trust to repurchase Units to limit market trading discounts in the Units or for other purposes. The Trustees may therefore consider the possibility of open market repurchases and/or tender offers for Units by the Trust, the Adviser or an affiliate of the Adviser, taking into account such factors as the market price and net asset value of the Units, the liquidity of the Trust’s assets, the effect on a repurchase on the Trust’s expenses, whether such transactions would impair the Trust’s status as a regulated investment company, general economic conditions and such other events or conditions that may have a material effect on the Trust’s ability to consummate such transactions. There are no assurances that the Trustees will decide to undertake such actions or, if undertaken, that they will result in the Units trading at prices approximating their net asset value. The Trustees, in consultation with Eaton Vance, may from time to time review other possible actions to reduce trading discounts in Units. Certain Provisions in the Declaration of Trust The Declaration of Trust includes provisions that could have the effect of limiting the ability of other persons to acquire control of the Trust or to change the Trustees. These provisions may have the effect of discouraging attempts to acquire control of the Trust, potentially depriving Unit holders of an opportunity to sell their Units at a premium over prevailing market prices. Attempts by outside parties to acquire control of the Trust, whether or not successful, could have the effect of increasing the expenses of the Trust and interfering with its normal operations. A Trustee may be removed from office only for cause by a written instrumentexecuted by at least two-thirds ofthe remaining Trustees or by holders of record of not less than two-thirds of the outstanding Units either by declaration in writing filed with the custodian of the securities of the Trust or by votes cast in person or by proxy at a meeting called for the purpose. The removal of any Trustee who is not an "interested person" shall additionally require the affirmative vote of, or a written instrument executed by, at least two-thirds of the remaining Trustees who are not "interested persons" of the Trust. The Declaration of Trust requires the favorable vote of the holders of at least 75 percent of the outstanding Units then entitled to vote to approve, adopt or authorize certain transactions with a “Principal Unit Holder” of the Trust as defined below, except where (i)the Trustees by resolution have approved a memorandum of understanding with such holder with respect to and substantially consistent with such transaction, or (ii)the transaction is with a person of which a majority of the outstanding stock of all classes normally entitled to vote in the election of directors is owned of record or beneficially by the Trust and its subsidiaries. For purposes of these provisions, a “Principal Unit Holder” shall mean any person that is the beneficial owner, directly or indirectly, of more than 5 percent of the issued and outstanding Units and shall include any “affiliate” or “associate” thereof, as such terms are defined in Rule 12b-2 of the General Rules and Regulations under the Securities Exchange Act of 1934. The transactions subject to these special approval requirements are: (i)the merger or consolidation of the Trust or any subsidiary of the Trust with or into any Principal Unit Holder; (ii)the issuance of any securities of the Trust to any Principal Unit Holder for cash; (iii)the sale, lease or exchange of all or any substantial part of the assets of the Trust to any Principal Unit Holder (except assets determined by the Trustees to have an aggregate fair market value of less than $1,000,000, aggregating for the purpose of such computation all assets sold, leased or exchanged in any series of similar transactions within a twelve-month period or assets sold in the ordinary course of business); or (iv)the sale, lease or exchange to or with the Trust or any subsidiary thereof, in exchange for securities of the Trust, of any assets of any Principal Unit Holder (except assets determined by the Trustees to have an aggregate fair market value of less than $1,000,000 aggregating for the purpose of such computation all assets sold, leased or exchanged in any series of similar transactions within a twelve-month period). The Trustees have determined that provisions with respect to the Trustees and the 75 percent voting requirements described above, which voting requirements are greater than the minimum requirements under Massachusetts law or the 1940 Act, are in the best interest of Unit holders generally. Reference should be made to the Declaration of Trust on file with the SEC for the full text of these provisions. 24 The Trust’s Declaration of Trust provides that it will cease to exist at the close of business 120 days after [], 2014 or such earlier date (but not prior to [], 2014) that the Trust has completed a winding up of its affairs, except that the Trust shall continue to exist for the purpose of paying, satisfying, and discharging any existing debts or obligations, collecting and distributing its assets, and doing all other acts required to liquidate and wind up its business and affairs. If the Trust has not liquidated and wound up its business and affairs by the close of business on [], 2014, the Trustees shall become trustees of the Trust’s assets for purposes of liquidation. 25 UNDERWRITING [] (“[ ]” or the “Underwriter”), Two International Place, Boston, MA 02110, is the underwriter of the offering and has agreed, subject to the terms and conditions of an underwriting agreement with the Trust, the Adviser and the Sub-Adviser (the “Underwriting Agreement”), to purchase from the Trust the number of Units set forth below. [ ] is committed to purchase and pay for all such Units if any are purchased. [ ] is the sole underwriter of the offering and is an affiliate of the Adviser and the Sub-Adviser. Underwriters Number of Units [ ] [ ] Total [ ] The Trust has agreed to pay a Sales Load to [ ] of up to $0.20 per Unit (2.0 percent of the initial net asset value per Unit) with respect to certain Units sold. Units sold in this offering to broker-dealer client accounts that: (1)charge periodic fees in lieu of commissions; (2)charge fees for financial planning, investment advisory or asset management or related services; or (3)charge a comprehensive “wrap fee” or similar charge for investment services (accounts under each circumstance, “Fee Accounts”) will be offered at $10.00 per Units and will not be assessed a Sales Load. Units sold in this offering to non-Fee Accounts are subject to the $0.20 per Unit Sales Load. Certain Fee Accounts may be assessed transaction or other account fees for the purchase of Units by their broker-dealer or other processing organizations for providing certain transaction or account services. The Adviser or an affiliate has agreed to pay directly all offering costs (other than the Sales Load) and all organizational costs of the Trust. Investors must pay for any Units purchased on or before [ ], 2012. [] may compensate broker-dealers participating in the offering by reallowing all or a portion of the Sales Load for Units sold by that broker-dealer. Prior to this offering, there has been no public or private market for the Units or any other securities of the Trust. The offering price of Units was determined by the Adviser and [ ]. There can be no assurance that the price at which Units sell after this offering will not be lower than the price at which they are sold by [ ], or that an active trading market in the Units will develop and continue after this offering. It is anticipated that the Trust will list its Units on the NYSE Amex under the symbol “[ ].” If the Units are not approved for listing, the Underwriter and the Trust will not close on the initial public offering of the Units and the Trust will not commence operations. The Units will be sold to ensure that NYSE Amex distribution standards (round lots, public shares and aggregate market value) will be met. Certain officers and directors of the Fund, as well as officers of the Adviser and Sub-Adviser and [ ] intend to purchase common shares at the public offering price. The Fund, the Adviser, the Sub-Adviser, [ ] and such directors and officers have agreed, for a period of 180 days from the date of this Prospectus, they will not, without the prior written consent of [], dispose of or hedge any Common Shares or any securities convertible into or exchangeable for Common Shares. To facilitate the offering of the Units, [ ] may engage in transactions that stabilize, maintain or otherwise affect the price of the common shares. [] may sell more Units than it is obligated to purchase under the underwriting agreement, creating a naked short position in the Units for its own account. [ ] must close out any naked short position by purchasing Units in the open market. A naked short position is more likely to be created if [ ] is concerned that there may be downward pressure on the price of the Units in the open market after pricing that could adversely affect investors who purchase in the offering. As an additional means of facilitating the offering, [ ] may bid for, and purchase, Units in the open market to stabilize the price of the Units. Any of these activities may raise or maintain the market price of the Units above independent market levels or prevent or retard a decline in the market price of the Units. [ ] is not required to engage in these activities, and may end any of these activities at any time. Eaton Vance and/or its affiliated entities may but are not obligated to purchase Units in the offering. Such purchases shall be on the same terms and conditions as other Units sold in the offering and such purchases would be made for investment purposes. Units purchased by Eaton Vance and/or its affiliates will be subject to restrictions on resale and may effectively be required to be held until liquidation of the Trust.There is no limitation on the total amount of Units in the offering that Eaton Vance and/or its affiliates may purchase and such amounts may represent a substantial percentage of the offering. The Trust, Adviser and Sub-Adviser have each agreed to indemnify [] for or to contribute to the losses arising out of certain liabilities, including liabilities under the Securities Act of 1933, as amended, except in the cases of willful misfeasance, bad faith, gross negligence or reckless disregard of applicable obligations and duties. 26 The Trust has agreed not to offer, sell or register with the SEC any additional equity securities of the Trust, other than issuances of Units as contemplated in this Prospectus, for a period of 180 days after the date of the Underwriting Agreement without the prior written consent of []. [] has informed the Trust that it does not intend to sell to any accounts over which it has been granted and exercise discretionary authority. Prior to the public offering of the Units, the Adviser, an affiliate of [], purchased Units from the Trust in an amount satisfying the net worth requirements of Section14(a) of the 1940 Act, which requires the Trust to have a net worth of at least $100,000 prior to making a public offering, and owned 100 percent of the Trust’s outstanding Units. The Adviser may be deemed to control the Trust until such time as it owns less than 25percent of the Trust’s outstanding Units, which is expected to occur upon the completion of this public offering of Units. In connection with the offering, [] or selected dealers may distribute prospectuses electronically. The maximum sales load of $0.20 per Unit will not exceed 1.9608% of the aggregate initial offering price of the Units offered hereby. [] is an affiliate of the Adviser and the Sub-Adviser and may retain all or a portion of the Sales Load as compensation for the sale of Units in connection with this offering. The Trust anticipates that the purchase of Units from the Trust will be cleared and settled through the facilities of the Depository Trust Company with Winslow, Evans & Crocker, Inc. serving as introducing broker and [Pershing LLC] serving as clearing agent. CUSTODIAN AND TRANSFER AGENT State Street Bank and Trust Company, 200 Clarendon Street, Boston, MA 02116 is the custodian of the Trust and will maintain custody of the assets of the Trust. State Street maintains the Trust’s general ledger and computes the net asset value of Units on a daily basis. State Street also attends to details in connection with the sale, exchange, substitution, transfer and other dealings with the Trust’s investments, receives and disburses all funds, and maintains control of all collateral account assets of and for the benefit of the Trust. State Street also assists in preparation of Unit holder reports and the electronic filing of such reports with the SEC. American Stock Transfer& Trust Company, P.O. Box 922, Wall Street Station, New York, NY10269-0560, is the transfer agent of the Trust. LEGAL MATTERS Certain legal matters in connection with the Units will be passed upon for the Trust by K&L Gates LLP, Boston, Massachusetts. Certain methods and processes to be employed by the Trust are subject to a pending U.S. patent whose rights have been assigned to Eaton Vance and made available for use by the Trust at no cost. REPORTS TO UNIT HOLDERS The Trust will send to Unit holders unaudited semi-annual and audited annual reports, including a list of investments held. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The financial statement of the Trust as of [], included in this registration statement has been audited by [], Boston, Massachusetts, an independent registered public accounting firm, as stated in their report appearing herein. ADDITIONAL INFORMATION This Prospectus and the Statement of Additional Information do not contain all of the information set forth in the Registration Statement that the Trust has filed with the SEC (File No.333-; 811-22663). The complete Registration Statement may be obtained from the SEC at www.sec.gov. See the cover page of this Prospectus for information about how to obtain a paper copy of the Registration Statement or Statement of Additional Information without charge. 27 TABLE OF CONTENTS OF THE
